Case 2:17-cv-04304-JAK-FFM Document 262 Filed 07/30/19 Page 1 of 34 Page ID #:9621

                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA


                                            CIVIL MINUTES – GENERAL

    Case No.     LA CV17-04304 JAK (FFMx)                                             Date    July 30, 2019
    Title        J.R. v. Oxnard School District, et al.




    Present: The Honorable             JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                      Andrea Keifer                                                Not Reported
                       Deputy Clerk                                        Court Reporter / Recorder
              Attorneys Present for Plaintiffs:                         Attorneys Present for Defendants:
                         Not Present                                                Not Present


    Proceedings:              (IN CHAMBERS) ORDER RE PLAINTIFFS’ RENEWED MOTION FOR
                              CLASS CERTIFICATION (DKT. 233);

                              DEFENDANTS' MOTION TO DISMISS PLAINTIFFS' FOURTH AMENDED
                              COMPLAINT (DKT. 245)


I.          Introduction

Plaintiff J.R.,1 who is a minor, brought this action through a guardian ad litem, advancing individual
claims for alleged violations of certain disability rights. Dkt. 1. The Complaint named the following
defendants: the Oxnard School District (“OSD” or the “District”) and Cesar Morales, Ernest Morrison,
Debra Cordes, Denis O’Leary, Veronica Robles-Solis and Monica Madrigal Lopez in their official capacity
only (collectively, “Defendants”). Id. In an amended complaint, J.R. and two other minors, M.B. and I.G.,
each acting through a separate guardian ad litem, presented class action allegations for which each was
a proposed class representative. Dkt. 14. The plaintiffs then filed a Second Amended Complaint (“SAC”).
Dkt. 36. However, the SAC was deficient on its face with respect to whether the named plaintiffs had
Article III standing for the claims for declaratory and injunctive relief. Dkt. 128. Accordingly, the parties
stipulated to the filing of a third amended complaint so that the plaintiffs could seek to address that issue.
Dkt. 142.

On November 12, 2018, the plaintiffs filed a Third Amended Complaint (“TAC”), which added several new
named plaintiffs: the organization Primero Los Ninos and four new minors, F.S., I.H.,2 W.H. and I.B.,
each acting through a separate guardian ad litem. Dkt. 145. Defendants filed a motion to dismiss the TAC
on the basis of issues as to Article III standing similar to those raised in response to the SAC. Dkt. 163.
On February 15, 2019, an Order issued that granted the motion to dismiss without prejudice, because the
proposed class representatives did not have Article III standing to bring the class claims. Dkt. 207. The
Order directed that “[a]ny amended complaint shall address the deficiencies in Article III standing,” and
instructed that “Plaintiffs may consider narrowing the class claims and the class definition to correspond
to the claims of the proposed class representatives, creating sub-classes, and/or adding new proposed
class representatives with standing to bring the broader set of claims.” Id. at 17.

1
     On March 29, 2019, J.R. stipulated to dismiss her individual claims, pursuant to a settlement agreement. Dkt. 230.
2
     On March 19, 2019, I.H. stipulated to dismiss his individual claims. Dkt. 219.
                                                                                                          Page 1 of 34
Case 2:17-cv-04304-JAK-FFM Document 262 Filed 07/30/19 Page 2 of 34 Page ID #:9622

                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA


                                            CIVIL MINUTES – GENERAL

    Case No.      LA CV17-04304 JAK (FFMx)                                               Date     July 30, 2019
    Title         J.R. v. Oxnard School District, et al.


On April 1, 2019, the plaintiffs filed a Fourth Amended Complaint (“4AC”), which is the operative one. Dkt.
232. The 4AC added three new named plaintiffs: A.E., M.L. and D.C., each acting through a separate
guardian ad litem. Id.3 The 4AC alleges that the policies and procedures of the District for assessing the
needs of students with potential disabilities and for then addressing them are insufficient. One basis for
this claim is that these policies and procedures do not include the timely and adequate referral of students
for special education assessments as required by the Individuals with Disabilities Education Act (“IDEA”),
20 U.S.C. §§ 14000 et seq., Section 504 of the Rehabilitation Act (“Section 504”), 29 U.S.C. § 794(a), and
the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12131 et seq.

The 4AC defines the proposed class as follows:

            [A]ll students in Oxnard School District who have or may have disabilities and who have
            been or will be subject to the District’s policies and procedures regarding identification and
            evaluation of students for purposes of providing services or accommodations under the
            Individuals with Disabilities Education Act, Section 504 of the Rehabilitation Act and/or the
            Americans with Disabilities Act.

4AC ¶ 179.

M.B. is an 11-year-old, sixth grade student with severe expressive and receptive language disorder and
Attention Deficit Hyperactivity Disorder (“ADHD”). Id. ¶¶ 24, 66. I.G. is an 11-year-old, sixth grade student
with anxiety disorder and insomnia. Id. ¶¶ 25, 106. F.S. is a nine-year-old,4 fourth grade student who has
“catastrophically low” academic performance, speech and language impairments, and a suspected
attentional disability. Id. ¶¶ 26, 148-50, 152. W.H. is an eight-year-old, second grade student with
expressive language delay, deficits in phonological processing, auditory comprehension and attention,
and a learning disability. Id. ¶¶ 27, 153, 155, 158. I.B. is a nine-year-old, fourth grade student with issues
of memory, attention, executive functioning and auditory processing. Id. ¶¶ 28, 161, 164. A.E. is a
12-year-old, seventh grade student who “has demonstrated flags of emotion- and attention-related
disabilities. Id. ¶¶ 29, 45-47. M.L. is a 12-year-old, seventh grade student who functions far below grade
level in all academic subjects and “has significant disabilities that affect his learning. Id. ¶¶ 30, 56-59.
D.C. is a 13-year-old, eighth grade student who has fallen behind “benchmarks” in English and math and
demonstrated “compromised” reading skills. Id. ¶¶ 31, 62-65. The TAC alleges that each of the individual
Plaintiffs requires special education services under the IDEA, and that each is a qualified individual with a
disability as defined by Section 504, 29 U.S.C. § 705(20), and the ADA, 42 U.S.C. § 12102. Id. ¶¶ 24-31.

Primero Los Ninos is an organization whose members are the parents of children with disabilities and/or
difficulties learning English who are enrolled in the Oxnard School District. Id. ¶ 32.

The 4AC alleges that Defendants have failed, and continue to fail to identify, evaluate and provide

3
  All current named plaintiffs, i.e., M.B., I.G., F.S., W.H., I.B., A.E., M.L., D.C. and PLN, are referred to collectively in
this Order as “Plaintiffs.” Further, their ages and grade levels are stated as alleged in the 4AC, notwithstanding that
both may have changed as of the time of the issuance of this Order.
4
  Paragraph 134 of the 4AC erroneously states that F.S. is eight years old. However, the TAC previously alleged
that F.S. is a nine-year-old student, which is confirmed by the declaration of her mother. 4AC ¶ 26; Declaration of
E.L., Dkt. 157 ¶ 2.
                                                                                                               Page 2 of 34
Case 2:17-cv-04304-JAK-FFM Document 262 Filed 07/30/19 Page 3 of 34 Page ID #:9623

                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA


                                          CIVIL MINUTES – GENERAL

    Case No.     LA CV17-04304 JAK (FFMx)                                            Date    July 30, 2019
    Title        J.R. v. Oxnard School District, et al.

services and accommodations with respect to the individual Plaintiffs and others who are similarly
situated. Id. ¶ 23. Based on those allegations, the 4AC advances causes of action for separate, claimed
violations of the following statutes: (i) Individuals with Disabilities Education Act, 20 U.S.C. §§ 1400 et
seq.; (ii) Americans with Disabilities Act, 42 U.S.C. §§ 12131 et seq.; and (iii) Section 504 of the
Rehabilitation Act of 1973, 29 U.S.C. § 794(a). Plaintiffs seek to certify the proposed class as to all three
causes of action.

On November 22, 2017, Plaintiffs filed a first motion for class certification. Dkt. 39. It was denied based on
a determination that the Plaintiffs lacked necessary Article III standing. Dkt. 128. However, the denial was
without prejudice to Plaintiffs seeking leave to amend the SAC to add one or more plaintiffs with standing
under Article III. Id. at 10. After the filing of the TAC, Plaintiffs filed a renewed motion for class
certification, which was denied on the same grounds. Dkts. 150, 207.

On April 1, 2019, Plaintiffs filed a renewed motion for class certification as to the 4AC (“Motion for Class
Certification”). Dkt. 233.5 The Motion for Class Certification seeks the following: (i) certification of the
proposed class claims as a class action under Fed. R. Civ. P. 23(b)(2); (ii) appointment of Plaintiffs A.E.,
M.L. and D.C. as class representatives; and (iii) appointment of the Learning Rights Law Center, the Law
Office of Shawna L. Parks, and Disability Rights Advocates as class counsel. Id. at 2. Defendants filed an
opposition to the Motion for Class Certification, and Plaintiffs filed a reply. Dkts. 252, 256.6

On April 30, 2019, Defendants filed a motion to dismiss the 4AC pursuant to Fed. R. Civ. P. 12(b)(1) and
12(b)(6) (“Motion to Dismiss”). Dkt. 245. In support of the Motion to Dismiss, Defendants contend that
several of the Plaintiffs do not have standing under Article III, and that others failed to exhaust
administrative remedies. Plaintiffs filed an opposition to the Motion to Dismiss, and Defendants filed a
reply. Dkts. 249, 253.

A hearing was held on these motions on June 17, 2019, and the matters were taken under submission.
Dkt. 261. For the reasons stated in this Order, the Motion for Class Certification is GRANTED, and the
Motion to Dismiss is GRANTED IN PART AND DENIED IN PART.

II.         Background

            A.    IDEA, ADA and Section 504

Under the IDEA, school districts that receive federal funding, including the District, are required to provide
a “Free Appropriate Public Education” (“FAPE”) to all students with disabilities. 20 U.S.C. §§ 1412(a)(1),
1412(b), 1413(a). A FAPE includes special education and related services that conform to the curriculum
standards set by the state. It must also conform with each student’s Individualized Education Plan (“IEP”).
20 U.S.C. § 1401(9). Special education is “specially designed instruction, at no cost to the parents, to
meet the unique needs of a child with a disability.” 20 U.S.C. § 1401(29).

5
   Plaintiffs base the Motion for Class Certification on several new submissions as well as their previous filings from
the prior motions for class certification. See Dkt. 233 at 2-3. Accordingly, those filings, including the declarations
filed in support of the prior motions, have been considered in connection with the renewed motion for class
certification.
6
   Plaintiffs and Defendants each filed evidentiary objections in connection with the Motion for Class Certification.
Dkts. 252-1, 258, 259. Those objections are addressed in separate orders.
                                                                                                         Page 3 of 34
Case 2:17-cv-04304-JAK-FFM Document 262 Filed 07/30/19 Page 4 of 34 Page ID #:9624

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.     LA CV17-04304 JAK (FFMx)                                        Date    July 30, 2019
 Title        J.R. v. Oxnard School District, et al.


To be eligible under the IDEA, a child must have a qualifying disability. This includes a speech or
language impairment, emotional disturbance, orthopedic impairment and autism. The student must also
show that, as a result of this disability, he or she requires special education and related services.
20 U.S.C. §§ 1401(3), 1414(b)(4)(A). To comply with these requirements, districts must have in effect
policies and procedures sufficient to ensure that all students in need of special education and related
services are “identified, located, . . . evaluated and” provided an IEP. 20 U.S.C. § 1412(a)(3)(A); see also
20 U.S.C. §§ 1412(a)(1), 1412(a)(4)-(7), 1413(a)(1), 1414(a)-(e); 34 C.F.R. §§ 300.111, 300.301,
300.304-311; Timothy O. v. Paso Robles Unified Sch. Dist., 822 F.3d 1105, 1110 (9th Cir. 2016). A
school district has a duty to evaluate a student after receiving notice that he or she may have a covered
disability. JG v. Douglas Cty. Sch. Dist., 552 F.3d 786, 794 (9th Cir. 2008). This process is called “Child
Find.” 20 U.S.C. § 1412(a)(3).

IDEA requires that the local education agency “ensure that . . . the child is assessed in all areas of
suspected disability.” 20 U.S.C. § 1414(b)(3)(B). Thus, “if a school district is on notice that a child may
have a particular disorder, it must assess that child for that disorder, regardless of the subjective views of
its staff members concerning the likely outcome of such an assessment.” Timothy O., 822 F.3d at 1121.
In addition, if a parent disagrees with the evaluation of a child obtained by the school district, the parent
can request an “independent educational evaluation” at public expense. 34 C.F.R. § 300.502(b)(1). The
results of such an evaluation “[m]ust be considered . . . in any decision made with respect to the provision
of FAPE to the child.” 34 C.F.R. § 300.502(c)(1).

When a school proposes to change the identification, evaluation or educational placement of a student,
or fails to make such a change, the parents “have an opportunity for an impartial due process hearing,
which shall be conducted by the State educational agency or by the local educational agency as
determined by State law or by the State educational agency.” 20 U.S.C. § 1415(f)(1)(A). In California, the
due process hearing is conducted by an Administrative Law Judge (“ALJ”) in the California Office of
Administrative Hearings (“OAH”). A “party aggrieved by the findings and decision” of the state agency
“shall have the right to bring a civil action with respect to the complaint [adjudicated in the due process
hearing].” 20 U.S.C. § 1415(i)(2)(A).

         B.    The District’s Policies and Procedures

When a parent or teacher requests that a student be assessed for possible disabilities, the District
initiates its pre-referral process. That process uses Student Support Teams (“SST”) and Coordination of
Services Teams (“COST”). A COST is a group of school administrators and teachers that conducts the
first review of the potential needs of a student. Dkt. 62 at 10. A COST often is comprised of a school
principal, counselor, school psychologist, outreach coordinator, resource specialist, Teacher on Special
Assignment (“TOSA”) and/or, on occasion, the student’s teacher. Declaration of Andres Santamaria
(“Santamaria Decl.”), Dkt. 68 ¶ 11; Declaration of Bertha M. Anguiano (“Anguiano Decl.”), Dkt. 69 ¶ 9;
Declaration of Aracely Fox (“Fox Decl.”), Dkt. 67 ¶ 7; Declaration of Carmen Serrano (“Serrano Decl.”),
Dkt. 70 ¶ 13; Declaration of Marlene Breitenbach (“Breitenbach Decl.”), Dkt. 72 ¶ 9; Declaration of Sally
Wennes (“Wennes Decl.”), Dkt. 73 ¶ 8. If a COST determines that a student warrants an assessment, it
may make a direct referral for that process. Santamaria Decl. ¶ 12.

An SST is formed if the COST determines that more information is needed to address a possible concern
                                                                                                 Page 4 of 34
Case 2:17-cv-04304-JAK-FFM Document 262 Filed 07/30/19 Page 5 of 34 Page ID #:9625

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.     LA CV17-04304 JAK (FFMx)                                         Date    July 30, 2019
 Title        J.R. v. Oxnard School District, et al.

about the needs of the student. Fox Decl. ¶¶ 8-10; Anguiano Decl. ¶ 8; Serrano Decl. ¶ 14; Breitenbach
Decl. ¶ 10; Wennes Decl. ¶¶ 9-10. The SST includes the members of the COST as well as the parent, the
student’s teacher (if not already part of the COST) and other specialists. It may also include the student.
Fox Decl. ¶ 7; Anguiano Decl. ¶ 10; Serrano Decl. ¶ 11; Breitenbach Decl. ¶ 6; Wennes Decl. ¶ 10. The
SST may recommend additional classroom interventions or services, as well as a follow-up meeting in six
to eight weeks to evaluate any progress by the student. Santamaria Decl. ¶ 13. The SST may also
determine that a student should be referred for a special education assessment, and then facilitate it. The
SST may make this determination either after its initial meeting, or upon the completion of any
intervention recommended in that meeting.

Plaintiffs contend that by using the COST and SST processes instead of full special education
assessments, the District violated the IDEA. They also contend that, even when such full assessments
are initiated, they do not meet the statutory requirements because of the undue delay caused by the
COST and SST processes. It is also alleged that the District violated the statutes when it failed to take
any action to evaluate certain students. See, e.g., Declaration of L.O. re A.V., Dkt. 50 (no SST meetings
or assessments were conducted during a several-year period); Declaration of M.A. re E.H., Dkt. 49 (no
SST meetings or assessments during a two-year period); Declaration of O.M. re E.M., Dkt. 52 (no SST
meetings or assessments during a four-year period). It is further alleged that, even when the District
conducts assessments, it fails to assess students in all areas of suspected disability.

         C.     The Educational History of the Named Plaintiffs Within the District

                1.     Current Proposed Class Representatives

                       a)      A.E.

A.E. is a 12-year-old student enrolled at Haydoc Academy. Declaration of T.L. (“T.L. Decl.”), Dkt. 233-3
¶¶ 1, 5. He is currently in the seventh grade. Id. ¶ 1. In his second trimester of seventh grade, A.E.
received a progress report that reflected failing grades in all subjects. Ex. A to T.L. Decl., Dkt. 233-3 at 5.
His mother observed some attentional issues in A.E., and A.E. is in therapy for depression and trauma.
T.L. Decl. ¶ 10.

A.E.’s mother declares that “[o]ne of A.E.’s teachers told [her] that [she] should request [a] special
education assessment for A.E., but . . . asked that [A.E.’s mother] not mention[] that she had made the
suggestion.” Id. ¶ 6. A.E.’s mother further declares that, in mid-February 2019, she informed the assistant
principal at Haydoc that she wanted an evaluation of A.E., but that the assistant principal instructed her to
wait. Id. She declares that after she heard nothing further from the school, on February 22, 2019, she
made a written request for a special education evaluation of A.E. Id. ¶ 8; Ex. B to T.L. Decl., Dkt. 233-3 at
7.

An SST meeting as to A.E. was convened on March 11, 2019. T.L. Decl. ¶ 9; Ex. C to T.L. Decl., Dkt.
233-3 at 9-13. The notes from A.E.’s SST “indicate that A.E. needs one-to-one assistance, reduced
assignments, and extra time in the classroom,” and express other concerns about him. 4AC ¶ 53; Ex. C to
T.L. Decl., Dkt. 233-3 at 9-13. A.E.’s mother declares that, at the SST meeting,

         school staff told me that A.E. needed more time, and that he was not ready for an
                                                                                                  Page 5 of 34
Case 2:17-cv-04304-JAK-FFM Document 262 Filed 07/30/19 Page 6 of 34 Page ID #:9626

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.      LA CV17-04304 JAK (FFMx)                                        Date    July 30, 2019
 Title         J.R. v. Oxnard School District, et al.

         evaluation. I did not understand that I had a right to proceed with my request for an
         evaluation and, because of what the school staff said, I agreed to allow the school to wait.
         But I still wanted my son to be assessed, and I am still worried about my son’s education.

T.L. Decl. ¶ 9. As of the time the 4AC and Motion for Class Certification were filed, D.C. had not been
assessed by the District for special education eligibility.

                        b)      M.L.

M.L. is a 12-year-old student enrolled at Cesar Chavez School. Declaration of E.E. (“E.E. Decl.”), Dkt.
233-5 ¶ 2. He is currently in the seventh grade. Id. He has been a student in the District since third grade.
Id. M.L.’s mother noticed that he had difficulty with reading and writing. Id. ¶ 5. At the end of sixth grade,
M.L. received failing grades in all subjects. Ex. E to E.E. Decl., Dkt. 233-5 at 18.

Plaintiffs’ counsel arranged for M.L. to sit for a preliminary screening with a neuropsychologist, Dr. Carlos
Flores. The goal of the screening was “to see whether [M.L.] ha[d] flags that would indicate the need for
further testing. Declaration of Carlos Flores (“Flores Decl.”), Dkt. 233-6 ¶¶ 2-3. Based on that screening,
Dr. Flores opined that

         M.L. has significant disabilities that will affect his learning, and that academically he is
         functioning at an exceptionally low level. I suspect he has learning disabilities including a
         serious auditory processing disorder and dyslexia, but further testing is needed to confirm.
         I recommend a complete psychoeducational assessment, i.e. an initial special education
         evaluation, to determine the nature of his disability and his special education needs.

Id. ¶ 4. He further opined that “M.L.’s poor reading skills (and therefore his extremely low academic test
scores evidenced on the current evaluation) are so obvious; they should have been flagged by his school
staff . . . .” Id. ¶ 5. The 4AC alleges that “academically [M.L.] performs somewhere in the kindergarten to
second grade range, despite nearing the end of seventh grade.” 4AC ¶ 58.

An SST meeting was convened as to M.L. on September 27, 2018. E.E. Decl. ¶ 6. However, as of the
filing of the 4AC, M.L. had not been assessed by the District for eligibility for special education. E.E. Decl.
¶ 14.

                        c)      D.C.

D.C. is a 13-year-old student in the eighth grade. Declaration of M.L. (“M.L. Decl.”), Dkt. 233-4 ¶ 1. D.C.
attended Fremont Academy in the sixth and seventh grades, and moved to Driffil Elementary School in
eighth grade. Id. ¶ 3. Her mother has concerns that D.C. has substantial difficulty in school. Id. ¶ 4. In
seventh grade, D.C. received grade of “D” in English Language Arts, Math, and Science, and her most
recent standardized test scores reflect that her English and math performance are below standards. Ex.
B. to Declaration of Patricia Van Dyke, Dkt. 233-2 at 11-15.

D.C.’s mother declares that, on November 29, 2018, she faxed a letter to Fremont Academy requesting
that D.C. be assessed for special education. M.L. Decl. ¶ 5; Ex. A to M.L. Decl., Dkt. 233-4 at 5-6.
However, she reports receiving no response from the school. M.L. Decl. ¶ 5.
                                                                                                  Page 6 of 34
Case 2:17-cv-04304-JAK-FFM Document 262 Filed 07/30/19 Page 7 of 34 Page ID #:9627

                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA


                                           CIVIL MINUTES – GENERAL

    Case No.      LA CV17-04304 JAK (FFMx)                                          Date    July 30, 2019
    Title         J.R. v. Oxnard School District, et al.


As with M.L., Plaintiffs’ counsel arranged for D.C. to sit for a preliminary screening with Dr. Flores. Based
on that screening, Dr. Flores “concluded that D.C has some flags that indicate that
further investigation into possible disabilities is needed.” Flores Decl. ¶ 8. He opined:

            In particular, her low score in the area of “Word Attack” is of concern, and it likely indicates
            marked weaknesses in word attack skills (phonological decoding), a factor that
            unquestionably impacted D.C.’s reading accuracy and comprehension. On paragraph
            reading, D.C.’s phonological decoding of written language (letter-sound correspondence)
            was compromised (fourth grade equivalent). She demonstrated numerous reading errors
            including, function word errors (word substitutions/omission) and a tendency to rush and
            not take the time to fully read the words (may have employed sight reading strategies).
            These difficulties are suggestive of a cognitive/auditory processing deficit. This condition
            is a language-based learning disability that undoubtedly interferes with D.C.’s ability to
            sound out words accurately.

Id. The 4AC alleges that, as of Dr. Flores’s screening, “D.C.’s phonological decoding of written language
was . . . at the fourth-grade equivalent, even though D.C. is nearing the end of eighth grade.” 4AC ¶ 65.

As of the time the 4AC and Motion for Class Certification were filed, D.C. had not been assessed by the
District for special education eligibility.

                    2.      Previous Proposed Class Representatives7

                            a)      F.S.

F.S. is a nine-year-old student enrolled at Brekke Elementary School. Declaration of E.L. (“E.L. Decl.”),
Dkt. 157 ¶¶ 2, 4. She is currently in the fourth grade. Id. ¶ 4. In first and second grade, F.S. received very
low grades and test scores. Dkt. 151, Exs. 14-17. In second grade, she received failing grades in all
subjects. Dkt. 151, Ex. 15. In third grade, F.S. started receiving reading help before school began for the
day. E.L. Decl. ¶ 8. However, her reading skills remained deficient, and she continued to fail English. Id. ¶
9. F.S.’s mother noticed that her Spanish skills were deficient as well, that she did not play with other
children, and that she had trouble with attention and focus. Id. ¶ 10. F.S.’s mother spoke with F.S.’s
teacher about these concerns. Id. The school responded by convening an SST meeting concerning F.S.
in February 2018. Id. ¶ 11; Dkt. 151, Ex. 18. F.S.’s mother explained that she was worried about F.S.’s
language facility and academic performance. E.L. Decl. ¶ 11. The school offered interventions to address
certain of F.S.’s challenges, but did not conduct an assessment. Id. ¶ 12.

In May 2018, F.S.’s mother submitted a request for an assessment of F.S.’s special education needs to
the school. Id. ¶ 13. Several days later, the school held another SST meeting concerning F.S. Id. ¶ 14.
F.S.’s mother again expressed her concerns about F.S.’s lack of progress. Id. At some point after the
meeting, the school gave F.S.’s mother an assessment plan. Id. F.S.’s mother signed the assessment
plan, although she declares that she did not understand what type of evaluation would be completed. Id.

7
 This section excludes previous proposed class representatives J.R. and I.H., who are no longer pursuing claims
against Defendants. The 4AC does not include the previous allegations as to J.R. and I.H.
                                                                                                       Page 7 of 34
Case 2:17-cv-04304-JAK-FFM Document 262 Filed 07/30/19 Page 8 of 34 Page ID #:9628

                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA


                                         CIVIL MINUTES – GENERAL

 Case No.     LA CV17-04304 JAK (FFMx)                                             Date     July 30, 2019
 Title        J.R. v. Oxnard School District, et al.


On August 30, 2018, F.S.’s mother filed a due process complaint on behalf of F.S. with the OAH, because
the District had failed to conduct an assessment. F.S. v. Oxnard Sch. Dist., OAH Case No. 2018090070.
Dkt. 151, Ex. 37. On October 9, 2018, the District completed its assessment of F.S. E.L. Decl. ¶ 16; Dkt.
151, Ex. 21. The assessment determined that certain language, attentional and emotional issues were
having adverse effects on F.S.’s learning ability. Dkt. 151, Ex. 21. The District held an IEP meeting at
which it was determined that F.S. was eligible for services due to a specific learning disability and speech
and language impairments. 4AC ¶ 150, E.L. Decl. ¶ 16. The 4AC alleges that a medical assessment of
F.S.’s attentional issues should have been, but was not, conducted. 4AC ¶¶ 149, 152; see also E.L. Decl.
¶ 19.8

At the OAH hearing on the complaint by F.S., the District stipulated that it should have identified F.S. for
evaluation for special education services as of October 31, 2016, approximately two years prior to the
date of F.S.’s assessment. Dkt. 151, Ex. 23.

                         b)      W.H.

W.H. is an eight-year-old student enrolled at Marshall Elementary School. Declaration of E.P. (“E.P.
Decl.”), Dkt 187 ¶¶ 2, 4. She is currently in the second grade. Id. ¶ 4. She continues to have low academic
performance. Id. ¶ 16. Soon after W.H. began kindergarten, her mother noticed that she had difficulty
learning to read, write and use language. Id. ¶ 5. In September 2016, W.H.’s mother requested that W.H.
be assessed for special education. Id. ¶ 7. The District created an assessment plan, which W.H.’s mother
reviewed and signed on October 14, 2016. Id. On December 6, 2016, the District completed its
assessment of W.H. Id. ¶ 8; Dkt. 151, Ex. 31. Shortly thereafter, the District held an IEP meeting at which
it informed W.H.’s mother than W.H. was not eligible for special education services. E.P. Decl. ¶ 9. Two
additional IEP meetings were held concerning W.H. in February and May 2017. Id. The result was the
same, i.e., W.H. was not eligible for special education services. Id. ¶¶ 9-10.

W.H.’s parents disagreed with the District’s determination and requested an independent assessment. Id.
¶ 10. The District agreed to fund independent evaluations by a neuropsychologist and a speech
pathologist. Id. The evaluations were completed by January 2018. Id. ¶ 11; Dkt. 151, Exs. 32-33. Each
evaluator determined that W.H. had certain disabilities and recommended services/accommodations to
address them. Id. The District held two further IEP meetings in March and April 2018, at which these
evaluations were discussed. E.P. Decl. ¶ 12. The District informed W.H.’s mother that it disagreed with
the findings of the two new assessments. Id. It continued to find that W.H. was not eligible for special
education. Id. However, it provided Section 504 accommodations for W.H. Id. ¶ 13.

W.H.’s mother remained dissatisfied with the District’s determinations and requested a third independent
assessment of W.H. Id. ¶ 14. That assessment was completed on October 14, 2018. Id.; Dkt. 151, Ex. 34.
It stated as a “recommendation” that W.H. “meets IDEA . . . criteria for Specific Learning Disability.” Dkt.
151, Ex. 34. W.H.’s mother attended an IEP meeting on November 16, 2018 to discuss the latest
assessment of W.H. E.P. Decl. ¶ 17. She declares that “[i]t is [her] understanding that [W.H.] will be

8
  The District’s assessment considered the attention-related issues of F.S. See Dkt. 151, Ex. 21. However, Plaintiffs
argue that the District should have conducted a “medical assessment” of these issues, and that the assessment was
not sufficiently thorough as to them.
                                                                                                        Page 8 of 34
Case 2:17-cv-04304-JAK-FFM Document 262 Filed 07/30/19 Page 9 of 34 Page ID #:9629

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES – GENERAL

    Case No.   LA CV17-04304 JAK (FFMx)                                           Date    July 30, 2019
    Title      J.R. v. Oxnard School District, et al.

eligible for special education because of a specific learning disability[,] [b]ut, the IEP was not finished and
[W.H.] continues not to have the help through special education.” Id.

                        c)      I.B.

I.B. is a nine-year-old student enrolled at Driffil Elementary School. Declaration of F.B. (“F.B. Decl.”), Dkt.
156 ¶ 2, 4. He is currently in the fourth grade. Id. ¶ 4. I.B. has received low grades throughout elementary
school. Id. ¶ 5. His mother also noticed that he had difficulty focusing, and she told those at his school
about her concerns. Id. ¶¶ 5, 8. In April 2018, I.B.’s mother requested a special education assessment of
her son. Id. ¶ 7. The school presented her with an assessment plan, which she signed at the end of April.
Id. The District completed an assessment of I.B. in June 2018. Id.; Dkt. 151, Ex. 29. However, the 4AC
alleges that the assessment was deficient because it “failed to identify I.B.’s disabling conditions or fully
evaluate [him] for attention, behavior, and other learning disabilities.” 4AC ¶ 164.9 Similarly, I.B.’s mother
declares that the District did not, but should have, fully evaluated I.B.’s attention and behavioral
disorders. F.B. Decl. ¶¶ 8-9.

In September 2018, the District convened an IEP meeting concerning I.B. Id. ¶¶ 9-10. Based on the
meeting, the District determined that I.B. did not qualify for special education services. Id. I.B.’s parents
disagreed with the District’s conclusion and requested an independent assessment of I.B. Id. The District
agreed to an independent assessment. Id. ¶ 10. However, the independent assessment had not been
completed as of the filing of the 4AC. 4AC ¶ 165.

                        d)      M.B.

M.B. is an 11-year-old student enrolled at Haydoc. 4AC ¶ 24. Over the course of four years, the District
conducted seven SST meetings as to M.B. Dkt. 150 at 20. In 2012, M.B. started kindergarten at the Juan
L. Soria Elementary School. Dkt. 47, Ex. A (“M.B. Order”) at 8. Soon thereafter, M.B.’s mother informed
M.B.’s teacher that she believed M.B. had a disability that was affecting her education. Id. The District
responded by holding an SST meeting. Id. at 9. At the meeting, M.B.’s mother expressed several
concerns about M.B.’s behavior and learning difficulties. Id. At the end of that school year, the District
assessed M.B. Id. at 9-10. However, it did not assess all areas of potential disability, including those
identified by M.B.’s mother. Id. at 8-9, 11-12, 16. M.B. continued to struggle academically for the next
three academic years. During that time period, M.B. showed deficiencies in memory, language and motor
skills. Id. at 16-17. In September 2016, at the beginning of M.B.’s fourth grade year, M.B. filed a due
process complaint with the OAH. M.B. v. Oxnard Sch. Dist., OAH Case No. 2016100009. The District
then completed a special education assessment. M.B. Order, Dkt. 47 at 18-19.

On May 25, 2017, the OAH concluded that, at a minimum, the District should have reassessed M.B. for
eligibility for certain services as of November 2013. Id. at 30-31. This determination was supported by her
failure adequately to progress academically, a parental report that M.B. had been diagnosed with ADD
and her mother’s expressed concerns of possible autism and fine motor skill deficits. Id. The OAH
concluded that the SST team deferred assessments of M.B. with a “wait and see” mindset. Id. The OAH
further concluded that the District ignored signs of autism and deficits in language and speech, fine motor

9
  The assessment did consider attentional and behavioral issues of I.B. See Dkt. 151, Ex. 29. It appears that
Plaintiffs’ contention is that these issues were not evaluated in a sufficient and thorough manner.
                                                                                                     Page 9 of 34
   Case 2:17-cv-04304-JAK-FFM Document 262 Filed 07/30/19 Page 10 of 34 Page ID
                                    #:9630
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.     LA CV17-04304 JAK (FFMx)                                        Date    July 30, 2019
 Title        J.R. v. Oxnard School District, et al.

skills and academic progress. Id. Accordingly, the OAH decided that the District had failed to satisfy its
IDEA obligation to reassess M.B. for special education eligibility. Instead, it relied on the SST process,
which denied M.B. a FAPE. Id. at 31. Based on these determinations, the OAH ordered the District to
provide the following compensatory education services and related relief:

   •     Comprehensive independent educational evaluation by a licensed educational therapist or
         comparable agency of M.B.’s parents’ choosing that shall evaluate M.B.’s academic needs at
         school and determine a reasonable number of compensatory hours needed to assist her in
         making progress toward grade level;
   •     72 hours of compensatory academic instruction by a licensed educational therapist or non-public
         agency of M.B.’s parents’ choosing to be provided for three hours per week for six months;
   •     Independent educational evaluation in autism and occupational therapy;
   •     Reimbursement for Karen Schnee’s January 2017 independent evaluation up to $4050; and
   •     120 hours of speech and language therapy by a nonpublic agency or licensed speech therapist
         chosen by M.B.’s parents focusing on M.B.’s IEP goals developed by her team.

First Declaration of Lawrence Joe (“First Joe Decl.”), Dkt. 76 ¶ 11.

The OAH also ordered the District to provide six hours of training to staff at Elm Elementary School and
Juan L. Soria School as to the following: (i) the general principles of the IDEA, including Child Find
procedures; (ii) the special education assessment process under the IDEA; (iii) the statutory
requirements for providing parents with prior written notice and procedural safeguards; and (iv) the rights
of parents to participate meaningfully in the development of a child’s education program during the
assessment process and at IEP meetings, including determining whether the child is eligible for special
education. Id. The District completed the six hours of training through sessions conducted on August 14,
2017 and August 22, 2017. Id.

                       e)      I.G.

I.G. is enrolled at Fremont Middle School. 4AC ¶ 25. I.G. previously attended Sierra Linda Elementary
School (“Sierra Linda”). Declaration of M.E. (“M.E. Decl.”), Dkt. 46 ¶ 4. From the beginning of the 2012
school year through April 2013, I.G. attended kindergarten at Emilie Ritchen Elementary School (“Emilie
Ritchen”). Dkt. 46, Ex. A (“I.G. Order”) at 8. I.G. was anxious and upset at school, was chronically absent
and when he did attend, his mother regularly removed him from classes before the end of the school day.
Id. At the request of I.G.’s mother, I.G. was transferred to Sierra Linda in May 2013 when there were
approximately five weeks left in the school year. Id. The issues that arose while I.G. was enrolled at
Emilie Ritchen were no longer present while he was at Sierra Linda, and I.G.’s teacher had no reason to
conclude I.G. needed a referral for a special education assessment. Id. at 8-9.

I.G. remained enrolled in Sierra Linda through the first grade, and started second grade there in August
2014. Id. at 14. During the first month of that school year, I.G. regularly fell asleep in class and often had
angry outbursts. Id. In addition, he regularly missed class, which caused additional adverse effects on his
learning and academic performance. Id. at 14-15. At this time, I.G.’s mother informed his teacher that I.G.
had insomnia. Id. at 15. His teacher believed that I.G.’s absences, lethargy and sleeping in class were the
result of his insomnia, but improperly concluded that a medical issue such as insomnia could not be a
basis for a special education assessment. Id. Accordingly, I.G.’s teacher did not make a referral for such
                                                                                                Page 10 of 34
   Case 2:17-cv-04304-JAK-FFM Document 262 Filed 07/30/19 Page 11 of 34 Page ID
                                    #:9631
                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA


                                         CIVIL MINUTES – GENERAL

 Case No.     LA CV17-04304 JAK (FFMx)                                         Date    July 30, 2019
 Title        J.R. v. Oxnard School District, et al.

an assessment. Id. I.G. attended third grade at Sierra Linda, where he continued to present similar
issues, including significant absences, early removals and anxious or frustrated conduct. Id. at 17. I.G.’s
mother told his third-grade teacher these issues were caused by his insomnia. Id. However, the teacher
did not agree, and thought that they were the result of I.G.’s poor attendance and his corresponding
unusual attachment to his mother. Id. at 17-18. The teacher did not make a referral for a special
education assessment. Id.

In September 2016, I.G. filed a due process complaint. I.G. v. Oxnard Sch. Dist., OAH Case No.
2016091036. The District then offered to provide accommodations for I.G.’s insomnia and anxiety, and to
assess whether I.G. should receive services available under the IDEA. I.G. Order, Dkt. 46 at 19-25. The
conclusions of the assessment included that I.G.’s anxiety disorders caused him to miss approximately a
quarter of classroom time since kindergarten, and that this impeded his ability to learn, particularly in
mathematics. Id. at 22. In November and December 2016, Sierra Linda held IEP meetings. Id. at 23. They
resulted in the determination that I.G. was eligible for services for emotional disturbance and other health
impairments. Id. As a result, specialized academic instruction, counseling services and social work
services were offered to I.G. Id. at 23-24.

On May 12, 2017, the OAH concluded that the District denied I.G. a FAPE. Id. at 7. The basis for this
finding was that, as early as November 2014, it had failed to fulfill its Child Find duties under IDEA or refer
I.G. for a special education assessment. Id. at 7-8. The OAH ordered the District to provide the following
compensatory education services and related relief:

    •    74 hours of school-based, one-on-one specialized instruction outside of the classroom at a rate of
         one hour per week by the School Resource Specialist;
    •    37 hours of additional home instruction beyond what is provided in I.G.’s IEP, by a special
         education teacher, at a rate of one hour per week by STAR-Haynes;
    •    37 hours of intensive academic instruction through STAR-Haynes; and
    •    An independent educational evaluation to determine if I.G. is an appropriate candidate for
         cognitive behavior therapy to address his anxiety, with treatment recommendations.

Id. at 42; First Joe Decl. ¶ 10.

The OAH also ordered the District to provide six hours of training to all Sierra Linda general education
teaching staff, paraprofessionals, aides, student study team members, school administrators, service
providers, counselors, school psychologists, speech and language therapists and any other staff who
work with parents and students on their educational programs. I.G. Order at 42. The District completed
the six hours of training through sessions conducted on August 14, 2017 and August 22, 2017. First Joe
Decl. ¶ 10.

                        f)         Primero Los Ninos

Primero Los Ninos (“PLN”) is an organization whose members are parents of children with disabilities
and/or difficulties learning English who attend school in the Oxnard School District. First Declaration of
Claudia Mercado (“First Mercado Decl.”), Dkt. 162 ¶ 2. It was founded in 2014 for the purpose of
“help[ing] parents of children with disabilities and/or difficulties learning English understand their rights
and how to advocate for their children in light of the District’s failure to address the needs of such
                                                                                                 Page 11 of 34
   Case 2:17-cv-04304-JAK-FFM Document 262 Filed 07/30/19 Page 12 of 34 Page ID
                                    #:9632
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES – GENERAL

 Case No.     LA CV17-04304 JAK (FFMx)                                           Date    July 30, 2019
 Title         J.R. v. Oxnard School District, et al.

students.” Id.; 4AC ¶ 21. At any given time, there are usually 15-20 families involved in the organization.
Id. Its members include the parents of W.H. and I.B. Second Declaration of Claudia Mercado (“Second
Mercado Decl.”), Dkt. 179 ¶ 4; F.B. Decl. ¶ 12; E.P. Decl. ¶ 6. Plaintiffs estimate that at least 20 PLN
members have been affected by the District’s allegedly unlawful Child Find policies. 4AC ¶ 175; First
Mercado Decl. ¶ 17.

The mission of PLN is to “ensur[e] that children in the District have appropriate educational services.”
First Mercado Decl. ¶ 11. At PLN meetings, members “typically discuss common concerns affecting our
children’s education and options for addressing those concerns.” Id. ¶ 4. The organization “provide[s]
parents with educational information about their rights as well as the procedures for filing complaints on a
variety of issues, including special education, language access and school conditions’ issues.” Id.

Due to District’s policies, the organization allegedly has expended “significant amounts of time and
resources” on “fielding questions and complaints and seeking out referrals and options for advocacy
regarding the District’s failure to identify and serve the needs of children with disabilities.” Id. ¶¶ 13, 16. It
has also expended resources making related public records requests and hosting events to assist
parents who “have been unable to secure special education assessments from the District.” Id. ¶¶ 14-15.

         D.      Other Students

In support of the first and second motion for class certification, Plaintiffs submitted declarations about
several other students who allegedly require special education and related services -- W.G., E.H., A.V.,
A.L., E.M., Meli B., J.M., A.W., H.V. and M.Y. Dkts. 48-54, 158-160. These students are currently enrolled
or were previously enrolled in schools in the District. See id. The parents of these students have provided
declarations about their respective children. Each states that the student had academic, mental health
and other issues in school that were apparent. Thus, the declarants state that teachers and other school
employees were aware of these issues. However, the declarants state that these employees did not
timely refer each of the students for a special education assessment. The District held SST meetings for
some, but not all, of these students. Of those who were assessed, it is alleged that this occurred after
substantial delay.

Plaintiffs submitted a similar declaration as to O.L. in connection with the current Motion for Class
Certification. Dkt. 233-5.

         E.      Injunctive Relief Requested

Plaintiffs seek an injunction ordering Defendants to comply with the requirements of the IDEA, ADA and
Section 504, including but not limited to:

    •    Reform of policies and procedures within the District;
    •    Appropriate training for all staff;
    •    Initiation of new processes for identifying and evaluating those students in need of evaluations;
         and
    •    Monitoring by independent experts.

4AC at 56 ¶ 2.
                                                                                                    Page 12 of 34
       Case 2:17-cv-04304-JAK-FFM Document 262 Filed 07/30/19 Page 13 of 34 Page ID
                                        #:9633
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.      LA CV17-04304 JAK (FFMx)                                        Date    July 30, 2019
 Title         J.R. v. Oxnard School District, et al.

III.      Requests for Judicial Notice

In connection with the Motion to Dismiss, Defendants filed a request for judicial notice (“RJN”). Dkt. 246.
The RJN seeks judicial notice of the following documents:

  Ex. A: Plaintiffs’ Third Amended Complaint, Dkt. 145;
  Ex. B: The Court’s February 15, 2019 Order Granting Defendants’ Motion to Dismiss Plaintiffs’ Third
         Amended Complaint and Denying Plaintiffs’ Second Motion for Class Certification, Dkt. 207;
  Ex. C: Plaintiffs’ Opposition to Defendants’ Ex Parte Application for an Extension of Time to Respond
         to the Fourth Amended Complaint, filed April 10, 2019, Dkt. 240;
  Ex. D: The Declaration of Stuart Seaborn in Opposition to Defendants’ Ex Parte Application for an
         Extension of Time to Respond to the Fourth Amended Complaint, filed April 10, 2019, Dkt.
         240-2;
  Ex. E: Office of Administrative Hearings Pre-Hearing Conference Order in In re Parents on Behalf of
         Student (F.S.) v. Oxnard Sch. Dist., OAH Case No. 2018090070, October 12, 2018;
  Ex. F: Office of Administrative Hearings Decision in In re Parents on Behalf of Student (F.S.) v. Oxnard
         Sch. Dist., OAH Case No. 2018090070, November 13, 2018;
  Ex. G: February 4, 2019 Reporter’s Transcript of Proceedings, filed February 21, 2019, Dkt. 210;
  Ex. H: February 15, 2019 Order re Plaintiffs’ Appeal of Order of Administrative Law Judge (I.G.), Dkt.
         208;
  Ex. I: February 4, 2019 Minute Order, Dkt. 202; and
  Ex. J: F.S. Due Process Complaint for Systemic Declaratory and Injunctive Relief, August 30, 2018.

Pursuant to Fed. R. Evid. 201, a court may take judicial notice of facts that are either (1) “generally known
within the trial court’s territorial jurisdiction; or (2) can be accurately and readily determined from sources
whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). District courts may take judicial
notice of “records and reports of administrative bodies,” Anderson v. Holder, 673 F.3d 1089, 1094 n.1
(9th Cir. 2012) (quotations omitted), as well as “undisputed matters of public record.” Harris v. County of
Orange, 682 F.3d 1126, 1132 (9th Cir. 2012) (citing Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th
Cir. 2001)). Such matters “includ[e] documents on file in federal or state courts.” Id. Each document for
which judicial notice is requested meets the requirements of Fed. R. Evid. 201. Accordingly, the RJN is
GRANTED.

IV.       Analysis

          A.    Motion to Dismiss

                1.      Legal Standards

Fed. R. Civ. P. 8(a) provides that a “pleading that states a claim for relief must contain . . . a short and
plain statement of the claim showing that the pleader is entitled to relief . . . .” The complaint must state
facts sufficient to show that a claim for relief is plausible on its face. Bell Atl. Corp. v. Twombly, 550 U.S.
544, 570 (2007). The complaint need not include detailed factual allegations, but must provide more than
a “formulaic recitation of the elements of a cause of action.” Id. at 555. “The plausibility standard is not
akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted
unlawfully. Where a complaint pleads facts that are merely consistent with a defendant’s liability, it stops
                                                                                                 Page 13 of 34
   Case 2:17-cv-04304-JAK-FFM Document 262 Filed 07/30/19 Page 14 of 34 Page ID
                                    #:9634
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES – GENERAL

 Case No.     LA CV17-04304 JAK (FFMx)                                           Date    July 30, 2019
 Title        J.R. v. Oxnard School District, et al.

short of the line between possibility and plausibility of entitlement to relief.” Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009) (internal citations and quotation marks omitted).

Pursuant to Fed. R. Civ. P. 12(b)(6), a defendant may move to dismiss a complaint for failure to state a
claim. Such a motion may be granted when the complaint lacks a cognizable legal theory or sufficient
facts to support one. Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008). In
considering a motion to dismiss, the allegations of the challenged complaint are deemed true and must
be construed in the light most favorable to the non-moving party. See Cahill v. Liberty Mut. Ins. Co., 80
F.3d 336, 337-38 (9th Cir. 1996). However, a court need not “accept as true allegations that contradict
matters properly subject to judicial notice or by exhibit. Nor is the court required to accept as true
allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable inferences.” In
re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008) (citing Sprewell v. Golden State Warriors,
266 F.3d 979, 988 (9th Cir. 2001)).

Pursuant to Fed. R. Civ. P. 12(b)(1), a defendant may move to dismiss a complaint for lack of subject
matter jurisdiction. See Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th Cir. 2011). Because federal
courts are courts of limited jurisdiction, a “federal court is presumed to lack jurisdiction in a particular case
unless the contrary affirmatively appears.” Stock W., Inc. v. Confederated Tribes, 873 F.2d 1221, 1225
(9th Cir. 1989). A party who brings a Rule 12(b)(1) challenge may do so based on the face of the
pleadings or on extrinsic evidence. See White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000) (“Rule 12(b)(1)
jurisdictional attacks can be either facial or factual.”). In the former, the movant asserts that the
allegations of a complaint are insufficient to establish jurisdiction. Safe Air for Everyone v. Meyer, 373
F.3d 1035, 1039 (9th Cir. 2004). Courts must accept the allegations of the complaint as true in
considering such a challenge. See Leite v. Crane Co., 749 F.3d 1117, 1121 (9th Cir. 2014). “By contrast,
in a factual attack, the challenger disputes the truth of the allegations that, by themselves, would
otherwise invoke federal jurisdiction.” Safe Air, 373 F.3d at 1039.

If a motion to dismiss is granted, the court should “freely give leave [to amend] when justice so requires.”
Fed. R. Civ. P. 15(a)(2). Although this policy is to be applied “with extreme liberality,” Owens v. Kaiser
Found. Health Plan, Inc., 244 F.3d 708, 712 (9th Cir. 2001), allowing leave to amend is inappropriate in
circumstances where litigants have failed to cure previously identified deficiencies, or where an
amendment would be futile. See Foman v. Davis, 371 U.S. 178, 182 (1962); Allen v. City of Beverly Hills,
911 F.2d 367, 374 (9th Cir. 1990).

                2.      Application

Defendants present two arguments in support of the Motion to Dismiss: (i) the claims of Plaintiffs M.B.,
I.G. and PLN should be dismissed for lack of Article III standing; and (ii) the claims of Plaintiffs A.E., M.L.,
D.C., F.S., W.H. and I.B should be dismissed for failure to exhaust their respective, administrative
remedies under the IDEA.

                        a)    Whether Plaintiffs M.B., I.G. and PLN Lack Standing to Bring the Claims
                        Presented in the 4AC




                                                                                                   Page 14 of 34
   Case 2:17-cv-04304-JAK-FFM Document 262 Filed 07/30/19 Page 15 of 34 Page ID
                                    #:9635
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.     LA CV17-04304 JAK (FFMx)                                          Date    July 30, 2019
 Title        J.R. v. Oxnard School District, et al.

                               (1)     Legal Standards

Article III, Section 2 of the Constitution limits the application of federal judicial power to “cases” and
“controversies.” Accordingly, Article III standing “is a jurisdictional element that must be satisfied prior to
class certification.” Nelsen v. King Cty., 895 F.2d 1248, 1249 (9th Cir. 1990) (quoting LaDuke v. Nelson,
762 F.2d 1318, 1325 (9th Cir. 1985)). To establish such standing “requires that a plaintiff show ‘(1) it has
suffered an injury in fact that is (a) concrete and particularized and (b) actual or imminent, not conjectural
or hypothetical; (2) the injury is fairly traceable to the challenged action of the defendant; and (3) it is
likely, as opposed to merely speculative, that the injury will be redressed by a favorable decision.’”
Krottner v. Starbucks Corp., 628 F.3d 1139, 1141 (9th Cir. 2010) (citation omitted) (first quoting Lujan v.
Defenders of Wildlife, 504 U.S. 555, 560 (1992); and then quoting Friends of the Earth, Inc. v. Laidlaw
Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180-81 (2000)).

To have standing to seek injunctive relief, a plaintiff must show that “he has suffered or is threatened with
a concrete and particularized legal harm” and that there is “a sufficient likelihood that he will again be
wronged in a similar way.” Bates v. United Parcel Serv., Inc., 511 F.3d 974, 985 (9th Cir. 2007) (internal
citations and quotation marks omitted); see also B.C. v. Plumas Unified Sch. Dist., 192 F.3d 1260, 1264
(9th Cir. 1999) (standing to seek injunctive relief requires plaintiffs demonstrate “a real or immediate
threat” that defendants will subject plaintiffs to the same alleged wrong). A plaintiff “lack[s] standing to sue
for injunctive relief from which she would not likely benefit.” Walsh v. Nev. Dept. of Human Res., 471 F.3d
1033, 1037 (9th Cir. 2006). “In a class action, standing is satisfied if at least one named plaintiff meets the
requirements.” Bates, 511 F.3d at 985 (citing Armstrong v. Davis, 275 F.3d 849, 860 (9th Cir. 2001),
abrogated on other grounds by Johnson v. California, 543 U.S. 499 (2005)).

“[I]f none of the named plaintiffs purporting to represent a class establishes the requisite of a case or
controversy with the defendants, none may seek relief on behalf of himself or any other member of the
class.” O’Shea v. Littleton, 414 U.S. 488, 494 (1974). “[T]he standing inquiry requires careful judicial
examination of a complaint’s allegations to ascertain whether the particular plaintiff is entitled to an
adjudication of the particular claims asserted.” Or. Prescription Drug Monitoring Program v. DEA,
860 F.3d 1228, 1233 (9th Cir. 2017) (emphasis in original) (quoting Allen v. Wright, 468 U.S. 737, 752
(1984), abrogated on other grounds by Lexmark Int’l, Inc. v. Static Control Components, Inc., 134 S. Ct.
1377 (2014)). “In other words, Article III requires ‘a plaintiff [to] demonstrate standing for each claim he
seeks to press and for each form of relief that is sought.’” Id. (quoting Davis v. Fed. Election Comm’n, 554
U.S. 724, 734 (2008)).

An association may also have standing to bring an action. “An association has standing to sue if it is itself
injured by the complained of conduct.” Black Faculty Ass'n of Mesa Coll. v. San Diego Cmty. Coll. Dist.,
664 F.2d 1153, 1156 (9th Cir. 1981). Thus, an association “can demonstrate organizational standing by
showing that the challenged practices have perceptibly impaired [its] ability to provide the services [it
was] formed to provide.” E. Bay Sanctuary Covenant v. Trump, 909 F.3d 1219, 1241 (9th Cir. 2018)
(internal quotations removed); see also Comite de Jornaleros de Redondo Beach v. City of Redondo
Beach, 657 F.3d 936, 943 (9th Cir. 2011) (“An organization may establish a sufficient injury in fact if it
substantiates by affidavit or other specific evidence that a challenged statute or policy frustrates the
organization's goals and requires the organization to expend resources in representing clients they
otherwise would spend in other ways.”) (internal quotations removed). In the alternative, “an association
has standing to bring suit on behalf of its members when: (a) its members would otherwise have standing
                                                                                                  Page 15 of 34
     Case 2:17-cv-04304-JAK-FFM Document 262 Filed 07/30/19 Page 16 of 34 Page ID
                                      #:9636
                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA


                                         CIVIL MINUTES – GENERAL

 Case No.      LA CV17-04304 JAK (FFMx)                                             Date    July 30, 2019
 Title         J.R. v. Oxnard School District, et al.

to sue in their own right; (b) the interests it seeks to protect are germane to the organization's purpose;
and (c) neither the claim asserted nor the relief requested requires the participation of individual members
in the lawsuit.” Hunt v. Washington State Apple Advert. Comm'n, 432 U.S. 333, 343 (1977).

                                 (2)      Individual Plaintiffs M.B. and I.G.

                                          (a)     Positions of the Parties

Defendants argue that Plaintiffs M.B. and I.G. lack standing to bring the claims in the 4AC. Dkt. 245 at 18.
As to the individual plaintiffs, Defendants argue that “M.B. and I.G. lack standing to re-allege claims that
this Court resolved when ruling on their respective [administrative] appeals.” Id. Defendants contend that
M.B. and I.G. “no longer have an injury in fact as to these claims,” in light of the Orders issued by this
Court on February 4, 2019 and February 15, 2019, respectively. Id.; see Dkts. 202, 208.

Plaintiffs respond that “M.B. and I.G. still have unresolved claims for attorneys’ fees from their underlying
administrative hearings and this case,” and therefore should not be dismissed. Dkt. 249 at 24-25.10 They
add that, “at the time the operative complaint was filed, neither had received final judgments as to their
claims,” and “Plaintiffs thus retained their allegations in the amended complaint to ensure that M.B. and
I.G.’s attorneys’ fees issues are resolved and to ensure that they would receive a final judgment as to all
issues alleged.” Id. at 25. They also contend that they “continue to have a live stake in the denial of their
class certification motion.” Id. Accordingly, Plaintiffs argue it would be inappropriate to dismiss M.B. and
I.G. Id.

                                          (b)     Application

A review of the arguments by the parties shows that they do not disagree about the following: (i) the core
substantive claims of M.B. and I.G. are no longer being litigated in this action; but (ii) M.B. and I.G. retain
claims seeking an award of attorney’s fees claims in this action. Accordingly, it is not clear there is a
meaningful dispute on this issue. To any extent the 4AC can be construed as continuing to bring
substantive claims by M.B. and I.G. that have already been fully resolved by this Court, those claims may
be dismissed. However, it would be premature to dismiss M.B. and I.G. from this action in light of the
open issues as to their requests for awards of attorney’s fees. Moreover, whether or not M.B. and I.G.
continue to pursue substantive relief, the allegations in the 4AC concerning M.B. and I.G. may be
germane to the class claims. For example, they could be used as part of an effort to demonstrate that
certain issues are pervasive throughout the District. Accordingly, there is not a persuasive basis on which
to strike such allegations from the 4AC.

                                 (3)      Organizational Plaintiff PLN

                                          (a)     Positions of the Parties

Defendants argue that, as with the allegations of the TAC, those in the 4AC are not sufficient to show that
PLN has either direct nor associational standing to assert the class claims. Dkt. 245 at 18-22. As to direct

10
  Defendants reply that the attorney’s fees claims “do not merit their re-allegation of claims that this Court has
considered and ruled upon,” and that such “repeated claims” should be dismissed. Dkt. 253 at 15.
                                                                                                       Page 16 of 34
     Case 2:17-cv-04304-JAK-FFM Document 262 Filed 07/30/19 Page 17 of 34 Page ID
                                      #:9637
                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA


                                          CIVIL MINUTES – GENERAL

 Case No.       LA CV17-04304 JAK (FFMx)                                           Date   July 30, 2019
 Title          J.R. v. Oxnard School District, et al.

standing, Defendants contend that the alleged policies of the District have not interfered with PLN’s
pursuit of its core mission or caused it to lose a substantial amount of its resources. Id. at 20. They add,
“[t]hat PLN has chosen to focus more on the special education component of its core mission rather than
‘other’ components of its mission is insufficient to establish a diversion of its resources.” Id. As to
associational standing, Defendants point out that the 4AC “fails to identify any member of PLN that would
have standing to sue in their own right.” Id. at 21. Defendants also argue that, “[e]ven if they had,
however, Plaintiffs claims for declaratory and injunctive relief require fact-specific inquiries that cannot
support associational standing.” Id.

Plaintiffs contend that PLN “has properly alleged direct standing,”11 and that any underlying deficiencies
in the TAC were cured by the more detailed allegations of the 4AC. Dkt. 249 at 21. Specifically, Plaintiffs
assert that the challenged policies “have frustrated the mission of organizational plaintiff Primero Los
Niños and forced it to divert resources to address those failures, making it more difficult for Primero Los
Niños to dedicate resources to the other components of its work that it conducts in furtherance of its
mission.” Id. Plaintiffs argue that the mission of PLN is broader than the challenged policies, and that its
limited resources have been allocated necessarily to addressing the alleged deficiencies of the District’s
Child Find procedures. Plaintiffs explain that “Primero Los Niños has had to engage in more and different
education, outreach, and advocacy for its members facing child find issues than it otherwise would,
absent the District’s ‘wait and see’ child find policies and practices.” Id. at 23.

                                          (b)      Application

The allegations as to the Article III standing of PLN are not robust. However, they are sufficient to state a
“diversion-of-resources injury” that confers organizational standing. E. Bay Sanctuary Covenant v.
Trump, 909 F.3d 1219, 1241 (9th Cir. 2018) (citation omitted). The Ninth Circuit has held that “‘a
diversion-of-resources injury is sufficient to establish organizational standing’ for purposes of Article III, if
the organization shows that, independent of the litigation, the challenged ‘policy frustrates the
organization’s goals and requires the organization “to expend resources in representing clients they
otherwise would spend in other ways.”’” Id. (internal citations omitted). This holding remains in place. See
id. at 1241-43. The 4AC includes several new allegations that clarify the scope of the mission of PLN and,
in turn, support the contention that the District’s Child Find policies have encumbered PLN’s ability to
devote its limited resources to other, non-Child-Find-related aspects of its mission.

The 4AC clarifies that PLN’s advocacy concerning the District’s Child Find policies and procedures is only
“one of several [issues] Primero Los Niños covers related to its mission.” 4AC ¶ 169. Those issues
include the following:

          Primero Los Niños advocates for more education funding, better use of existing funding
          for English learner programs, initiatives to combat discrimination against Mixtec children in
          English learner programs, improved quality of education in the general education
          population, and improvements to the condition of educational facilities and materials in the
          District. Because it has had to dedicate so much of its limited time and resources to the
          District’s failure to timely identify and thoroughly evaluate children with disabilities, it has
          been more challenging for Primero Los Niños to address the other issues central to its

11
     Plaintiffs do not argue that PLN has associational standing through its members.
                                                                                                    Page 17 of 34
      Case 2:17-cv-04304-JAK-FFM Document 262 Filed 07/30/19 Page 18 of 34 Page ID
                                       #:9638
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES – GENERAL

 Case No.      LA CV17-04304 JAK (FFMx)                                        Date    July 30, 2019
 Title         J.R. v. Oxnard School District, et al.

         mission.

Id.

The 4AC further alleges:

         In response to several questions and concerns raised by parents of students with
         suspected or known disability-related needs, Primero Los Niños has educated its
         members about their rights to have their children assessed for appropriate
         disability-based services and the procedures for challenging the District’s failures to
         conduct such assessments. It has also spent considerable time issuing public records act
         requests to obtain information about this issue and making referrals to advocates and
         lawyers. In educating its members about their rights with regard to the District’s special
         education identification and assessment policies and practices, and issuing public records
         act requests with regard to those policies and practices, Primero Los Niños has used its
         very limited resources—its members’ time and energy—to address the District’s
         identification and assessment policies and practices, which has made it more challenging
         to address other issues central to its mission, including issues related to school conditions,
         language access, and the myriad of other substantive special education issues its
         members face.

Id. ¶ 34.

These new, detailed allegations of the 4AC adequately address the deficiencies identified in the previous
Order. See Dkt. 207 at 17. Based on a review of the TAC, the previous Order concluded that “[t]he
challenged practices do not divert resources from PLN’s core mission or otherwise impede its ability to
perform the core services for which it was established.” Id. It is evident from the cited allegations of the
4AC that a different outcome is now warranted.

For the foregoing reasons, the Motion to Dismiss is DENIED as to PLN’s Article III standing.

                        b)     Whether the Failure to Exhaust Administrative Remedies by Plaintiffs A.E.,
                        M.L., D.C., W.H., I.B. and F.S. Bars Their Claims

                                (1)     Legal Standards

“Judicial review under the IDEA is ordinarily available only after the plaintiff exhausts administrative
remedies.” Doe By & Through Brockhuis v. Arizona Dep't of Educ., 111 F.3d 678, 680-81 (9th Cir. 1997)
(citing 20 U.S.C. § 1415(e)(2)). So too, “a plaintiff bringing suit under the ADA, the Rehabilitation Act, or
similar laws must in certain circumstances—that is, when ‘seeking relief that is also available under’ the
IDEA—first exhaust the IDEA's administrative procedures.” Fry v. Napoleon Cmty. Sch., 137 S. Ct. 743,
750 (2017) (citing 20 U.S.C. § 1415(l)). However, “this exhaustion requirement is not a rigid one, and is
subject to certain exceptions.” Hoeft v. Tucson Unified Sch. Dist., 967 F.2d 1298, 1302-03 (9th Cir. 1992).

The exhaustion of such administrative remedies is not required when “resort to the administrative
process would be futile or inadequate,” or when “an agency has adopted a policy or pursued a practice of
                                                                                                 Page 18 of 34
   Case 2:17-cv-04304-JAK-FFM Document 262 Filed 07/30/19 Page 19 of 34 Page ID
                                    #:9639
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                         CIVIL MINUTES – GENERAL

 Case No.     LA CV17-04304 JAK (FFMx)                                             Date    July 30, 2019
 Title        J.R. v. Oxnard School District, et al.

general applicability that is contrary to the law.” Id. at 1303-04 (quoting H.R. Rep. No. 296, 99th Cong.,
1st Sess. 7 (1985)). “Administrative remedies are generally inadequate where structural, systemic
reforms are sought.” Id. at 1309. “[A] claim is ‘systemic’ if it implicates the integrity or reliability of the IDEA
dispute resolution procedures themselves, or requires restructuring the education system itself in order to
comply with the dictates of the Act; but that it is not ‘systemic’ if it involves only a substantive claim having
to do with limited components of a program, and if the administrative process is capable of correcting the
problem.” Doe, 111 F.3d at 682. “In determining whether these exceptions apply, [a court’s] inquiry is
whether pursuit of administrative remedies under the facts of a given case will further the general
purposes of exhaustion and the congressional intent behind the administrative scheme.” Hoeft, 967 F.2d
at 1303.

The Ninth Circuit has read the exhaustion requirement of IDEA to “appl[y] differently to class actions than
to suits brought by individuals, inasmuch as each class member need not exhaust before a suit is
brought.” Hoeft, 967 F.2d at 1309. However, “the mere fact the complaint is structured as a class action
seeking injunctive relief, without more, does not excuse exhaustion.” Id. at 1309.

                                 (2)     Positions of the Parties

Defendants argue that Plaintiffs A.E., M.L., D.C., W.H. and I.B. “failed to exhaust administrative remedies
by failing to first seek relief with the OAH.” Dkt. 245 at 14. They also contend that, although F.S. brought
an administrative complaint before the OAH, she “failed to exhaust her administrative remedies as to her
requested relief for compensatory educational services” because her administrative complaint “did not
plead or place at issue her right to compensatory educational services.” Id. at 15. Defendants argue that
Plaintiffs should not be excused from the exhaustion requirement, and that their failure to exhaust bars
their claims. Id. at 22-30. Defendants add that “Plaintiffs’ claims are not truly ‘systemic,’” that “Plaintiffs’
challenge to District policy fails to raise pure questions of law,” and that, “[n]otwithstanding their request
for class-wide injunctive relief, Plaintiffs fail to allege facts to show that any relief sought with the OAH
would be inadequate.” Id. at 24, 28, 39. Therefore, Defendants contend there is no basis on which to
permit Plaintiffs to sidestep the exhaustion requirement.

Plaintiffs respond that they should be excused from the administrative exhaustion requirement. Dkt. 249
at 7, 10-19. They argue that the OAH “has refused to adjudicate the systemic claims brought in this case,”
despite efforts by several of the Plaintiffs to present such claims to the OAH through their due process
complaints. Id. at 11. Plaintiffs note that “[a]lthough [several Plaintiffs] were able to prevail on individual
claims regarding the District’s failure to meet its child find duties, none were [sic] able to secure systemic
relief that would change the policies at issue going forward.” Id. They add that, in the context of the due
process complaints by F.S. and PLN, the OAH “specifically held that child find class claims are outside
the scope of its jurisdiction.” Id. at 11-12. Thus, Plaintiffs contend that “a clearer case of futility and
inadequacy of the administrative proceedings could not be had.” Id. at 12.

Plaintiffs also argue that the class claims are “systemic” and therefore fall within another exception to the
exhaustion requirement. Id. at 13. They contend that “[u]nlike other varieties of IDEA violations, this
District-wide child find policy has thus rendered is entire special education program institutionally
unavailable to students across the District, in a manner that the administrative system has already
indicated it cannot fix at a systemic level.” Id. Plaintiffs assert that their claims are materially different from
those that concern only “one ‘particular component of [the District’s] special education program,’” in that
                                                                                                      Page 19 of 34
   Case 2:17-cv-04304-JAK-FFM Document 262 Filed 07/30/19 Page 20 of 34 Page ID
                                    #:9640
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.     LA CV17-04304 JAK (FFMx)                                          Date    July 30, 2019
 Title        J.R. v. Oxnard School District, et al.

“the gravamen of the suit [is] that the [District’s] entire special education system [i]s infirm . . . .” Id.
(quoting Hoeft, 967 F.2d at 1305 and Doe, 111 F.3d at 682). Plaintiffs add that the District itself “made a
similar point—that exhaustion of Plaintiffs’ systemic claims is not required—at the first argument on class
certification on January 29, 2018.” Id. at 15-16.

Finally, Plaintiffs argue that the purpose of administrative exhaustion “would not be served by dismissal,
as this exact issue has been exhausted by named Plaintiffs and class members, and the District has long
been on notice as to it.” Id. at 17. Plaintiffs explain that “[c]urrent named plaintiffs F.S., I.G., M.B., and
Primero Los Niños, as well as former plaintiffs J.R. and I.H., each pursued and completed administrative
due process proceedings before OAH with regard to the District’s child find policy failures,” and therefore
“both OAH and the District have had six opportunities in due process proceedings with respect to the
Plaintiffs in this case alone to exercise discretion and technical expertise with regard to the District’s child
find policies.” Id. They add that “[t]he District has had extensive notice as to—and a first, and second, and
ultimately sixth opportunity to correct—systemic shortcomings in its child find system,” and that there is
now “an extensive, fully developed administrative record as to the District’s child find policies and
practices” before this Court. Id. at 17-18. Thus, Plaintiffs assert that “there is simply no additional purpose
served by requiring exhaustion of the child find class claims by the newly added class representatives
A.E., M.L., and D.C.” Id. at 19. Plaintiffs conclude by arguing, in the alternative, that “[i]f there is any
question as to the scope of the Plaintiffs’ exemption from exhaustion, this issue should be resolved
through a summary judgment motion” rather than at the motion to dismiss stage. Id. at 20.

Defendants reply that exhaustion cannot be excused on the sole basis that the OAH will not order
class-wide relief. Dkt. 253 at 7-8. Defendants also raise a new argument in the reply, i.e., that “[t]he OAH,
however, is not the exclusive forum for exhausting administrative remedies,” and that “Plaintiffs may also
exhaust administrative remedies by initiating a complaint resolution procedure (‘CRP’) with the California
Department of Education.” Id. at 8. Defendants contend that, “[p]er the [IDEA]’s mandate[,] Plaintiffs must
exhaust administrative remedies, including their remedies with the CDE, before asserting their claims in
this court.” Id. at 9.

Defendants also contend that Plaintiffs’ argument “that the District’s child find policies render its entire
special education system infirm” is disingenuous, and that the District continues to operate a functional
special education system to which eligible students have access. Id. at 9-11. Defendants further argue
that the class claims do not present pure legal issues, but rather “raise questions of substantive
educational policies that require a fact-specific inquiry into individual cases,” thus weighing in favor of
retaining the exhaustion requirement in its full force. Id. at 11-12.

                               (3)      Application

Plaintiffs’ position is more persuasive with respect to the class claims. The policies and procedures of the
District with respect to its Child Find duties were placed at issue in the administrative proceedings of
M.B., I.G., F.S., J.R., I.H. and PLN, and were then reviewed by the OAH. Thus, this case is distinct from
those in which there has been no effort at administrative exhaustion of the claims at issue. The primary
bases for the exhaustion requirement include the need for agency expertise and the development of an
administrative record. These do not apply fully under the circumstances presented in this action. The
OAH has already applied its expertise to the issues, and this Court will have the benefit of the
administrative records from the corresponding OAH proceedings in its evaluation of the class claims. This
                                                                                                  Page 20 of 34
     Case 2:17-cv-04304-JAK-FFM Document 262 Filed 07/30/19 Page 21 of 34 Page ID
                                      #:9641
                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA


                                         CIVIL MINUTES – GENERAL

 Case No.     LA CV17-04304 JAK (FFMx)                                             Date     July 30, 2019
 Title        J.R. v. Oxnard School District, et al.

includes the OAH proceedings as to the previous proposed class representatives M.B., I.G. and J.R.,
whose claims were deemed typical of the putative class. Dkt. 128 at 15.12 It was determined that those
students did not have Article III standing because they had exhausted administrative remedies and either
prevailed at the OAH or entered into settlement agreements. However, this does not mean that the
corresponding administrative records have no bearing on the issues presented as to others. See Dkt. 128
at 9-10. Nor do the traditional concerns that the District should be afforded “a reasonable opportunity to
investigate and correct” violative policies before judicial intervention weigh against excusing exhaustion.
See Hoeft, 967 F.2d at 1307. The due process proceedings of the exhausted Plaintiffs and former
Plaintiffs provided the District with ample notice of the alleged deficiencies in its Child Find policies and
practices.

Plaintiffs also have demonstrated that the class-wide injunctive relief they seek is unavailable through
administrative proceedings before the OAH. See Dkt. 249 at 11-12 (quoting Order Dismissing in Part
Student’s Complaint, F.S. v. Oakland Unified School Dist., Case No. 2014060962 (July 22, 2014) (“OAH
does not have jurisdiction to hear Student's claims of systemic violation and/or claims on behalf of
similarly situated students. . . . This would also include claims brought by an organization on behalf of its
members.”)). Of course, “the mere unavailability of injunctive relief does not render the IDEA's
administrative process inadequate.” Hoeft, 967 F.2d at 1309. However, this case is distinct from Hoeft,
which found it material that “individual administrative determinations,” which had yet to be pursued,
“would alert the state to local compliance problems and further correction of any problems on a state-local
level.” Id. (citing Ass'n for Retarded Citizens of Alabama, Inc. v. Teague, 830 F.2d 158, 161-62 (11th Cir.
1987) for the proposition that “even though claims are of a ‘sweeping nature,’ resolving ‘a few
representative claims’ at the administrative level would highlight compliance problems and allow state to
take remedial action”). As noted, in this action, there already have been several germane, individual
administrative determinations.

Nor will resolution of the class claims require a student-by-student evaluation of what compensatory
educational services are appropriate -- for which administrative expertise as to each individual child
would be particularly useful. As to the class claims, the parties’ dispute centers instead on whether the
District’s Child Find policies and procedures, on a system-wide basis, satisfy the requirements of the
IDEA. Given the nature of the parties’ dispute, the successful exhaustion by certain Plaintiffs and former
Plaintiffs is of substantial importance, even absent exhaustion by the new proposed class representatives
in particular.13

For the foregoing reasons, as to the class claims, “the pursuit of the IDEA due process remedies under
the facts of this case will not ‘further the general purposes of exhaustion and the congressional intent

12
   The class definition has remained the same since the time of that determination.
13
   Since its inception, this case has presented issues concerning the interplay of administrative exhaustion and
Article III standing. Those Plaintiffs who exhausted their administrative remedies received compensatory services
from the District, which weakened their basis for ongoing Article III standing. Moreover, Plaintiffs contend that the
District did not make the necessary changes to its policies on a system-wide basis and instead was trying only to
avoid litigation by offering such services. Because the new, proposed class representatives did not pursue
administrative proceedings prior to bringing suit, they continue to have redressable injuries-in-fact that support a
finding of Article III standing. However, this also means that they did not exhaust administrative remedies. These
unusual circumstances, combined with the need to allocate efficiently administrative and judicial resources, support
excusing the exhaustion requirement.
                                                                                                      Page 21 of 34
     Case 2:17-cv-04304-JAK-FFM Document 262 Filed 07/30/19 Page 22 of 34 Page ID
                                      #:9642
                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA


                                          CIVIL MINUTES – GENERAL

 Case No.      LA CV17-04304 JAK (FFMx)                                               Date     July 30, 2019
 Title         J.R. v. Oxnard School District, et al.

behind the administrative scheme.’” Christopher S. ex rel. Rita S. v. Stanislaus Cty. Office of Educ., 384
F.3d 1205, 1211 (9th Cir. 2004) (citation omitted). Accordingly, administrative exhaustion should be
excused as to the class claims.14

This determination does not apply with equal force to the unexhausted individual claims. There has been
no showing that the pursuit of administrative remedies for the Plaintiffs’ individual claims would be futile or
inadequate. Moreover, agency expertise would be valuable in determining what compensatory relief, if
any, is appropriate as to each individual Plaintiff. Further, the guidance from the administrative
proceedings of one student is not readily transferable to the individual claims of another student -- unlike
with class claims that challenge the propriety of a single set of alleged District policies and procedures.
This conclusion is reinforced by Plaintiffs’ concession that “an individual student’s technical claims
regarding their own services and accommodations must . . . be exhausted, absent other special
circumstances,” and the representation by Plaintiffs that “if the Court wishes to direct Plaintiffs to file their
claims for individual compensatory remedies with OAH, Plaintiffs can certainly do so.” Dkt. 249 at 14, 19
n.5.

For the foregoing reasons, the Motion to Dismiss is DENIED as to administrative exhaustion of the class
claims, but GRANTED with respect to administrative exhaustion of the individual, compensatory claims
for relief by the unexhausted Plaintiffs.

         B.      Motion for Class Certification

Plaintiffs seek certification of the following class:

         All students in Oxnard School District who have or may have disabilities and who have
         been or will be subject to the District’s policies and procedures regarding identification and
         evaluation of students for purposes of providing services or accommodations under the
         Individuals with Disabilities Education Act, Section 504 of the Rehabilitation Act and/or the
         Americans with Disabilities Act.

Dkt. 233 at 2.15 Plaintiffs move for the appointment of A.E., M.L., and D.C.16 as class representatives,

14
   This determination is not altered by Defendants’ last-minute argument that Plaintiffs should have pursued
administrative remedies by initiating a complaint resolution procedure (“CRP”) with the California Department of
Education (“CDE”). Although “there may be instances when exhaustion of the CRP may be a substitute for
exhaustion of the due process hearing,” the Ninth Circuit has held that “requiring exhaustion of California's CRP as
a condition to suit would be inconsistent with the IDEA's enforcement scheme.” Porter v. Bd. of Trustees of
Manhattan Beach Unified Sch. Dist., 307 F.3d 1064, 1073-74 (9th Cir. 2002). In particular, “the filing of a CRP
complaint may be sufficient to meet the exhaustion requirement ‘where the only purposes served by exhaustion are
to notify the state of local noncompliance and to afford it an opportunity to correct the problem.’” Id. at 1073 (quoting
Hoeft, 967 F.2d at 1308). However, as noted, the due process proceedings of the exhausted Plaintiffs and former
Plaintiffs adequately served that purpose with respect to the class claims. Moreover, the primary reasons to excuse
exhaustion of the class claims apply with equal force to the CRP complaint procedure and to administrative
proceedings before the OAH -- and those reasons provide a sufficient basis for the conclusion reached here.
15
   Plaintiffs add that “[t]o the extent the Court disagrees with the above-stated definition for the Plaintiff Class,
Plaintiffs move for the Court to redefine or modify that definition, as such determinations are within the Court’s
discretion.” Dkt. 233 at 2 (citing Fed. R. Civ. P. 24(c)(4)(B)).
                                                                                                          Page 22 of 34
   Case 2:17-cv-04304-JAK-FFM Document 262 Filed 07/30/19 Page 23 of 34 Page ID
                                    #:9643
                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA


                                            CIVIL MINUTES – GENERAL

 Case No.      LA CV17-04304 JAK (FFMx)                                                  Date     July 30, 2019
 Title         J.R. v. Oxnard School District, et al.

and for the appointment of the Learning Rights Law Center, the Law Office of Shawna L. Parks, and
Disability Rights Advocates as class counsel. Id.

                 1.       Legal Standards

“The class action is an exception to the usual rule that litigation is conducted by and on behalf of the
individual named parties only.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 349 (2011) (internal
quotation marks omitted). Under Fed. R. Civ. P. 23, a class may “only be certified if the trial court is
satisfied, after a rigorous analysis, that the prerequisites of Rule 23(a) have been satisfied.” Chamberlan
v. Ford Motor Co., 402 F.3d 952, 961 (9th Cir. 2005) (quoting Gen. Tel. Co. of Sw. v. Falcon, 457 U.S.
147, 161 (1982)). That “rigorous analysis” will “frequently” include “some overlap with the merits of the
plaintiff’s underlying claim.” Dukes, 564 U.S. at 351. “Sometimes the issues are plain enough from the
pleadings to determine whether the interests of the absent parties are fairly encompassed within the
named plaintiff’s claim, and sometimes it may be necessary for the court to probe behind the pleadings
before coming to rest on the certification question.” Falcon, 457 U.S. at 160.

The first step in establishing the propriety of class certification requires a showing that the proposed class
meets each of the prerequisites of Rule 23(a). Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir.
1992). These are (i) numerosity; (ii) commonality; (iii) typicality; and (iv) adequacy of representation. See
Fed. R. Civ. P. 23(a)(1)-(4). “Rule 23 does not set forth a mere pleading standard. A party seeking class
certification must affirmatively demonstrate his compliance with the Rule—that is, he must be prepared to
prove that there are in fact sufficiently numerous parties, common questions of law or fact, etc.” Dukes,
564 U.S. at 350 (emphasis in original).

If these four prerequisites are met, the analysis proceeds to a consideration of whether the proposed
class satisfies the terms of Rule 23(b). Valentino v. Carter-Wallace, Inc., 97 F.3d 1227, 1234 (9th Cir.
1996). Here, Plaintiffs contend that certification is appropriate pursuant to Rule 23(b)(2), which provides
that a class proceeding “may be maintained . . . if . . . the party opposing the class has acted or refused to
act on grounds that apply generally to the class, so that final injunctive relief or corresponding declaratory
relief is appropriate respecting the class as a whole.”




16
    In addition to their briefing on class certification, Plaintiffs argue that the new proposed class representatives
have Article III standing to bring the class claims. Dkt. 233 at 23-25. Plaintiffs explain that, at the time of the filing of
the 4AC, each proposed class representative was “‘unfound’ and ha[s] ongoing child-find-related injuries-in-fact,
redressable through injunctive relief.” Id. at 23. Plaintiffs add that “[e]ven if circumstances change after the filing of
the [4AC], e.g., if the District assesses them for special education services, the claims at issue are so inherently
transitory that that the ‘relation back’ doctrine is properly invoked to preserve the case’s merits for judicial resolution.
Id. at 24 n.9 (citing County of Riverside v. McLaughlin, 500 U.S. 44, 52 (1991) for the proposition that “where a claim
is ‘so inherently transitory that the trial court will not have even enough time to rule on a motion for class certification
before the proposed representative’s individual interest expires . . . the “relation back” doctrine is properly invoked to
preserve the merits of the case for judicial resolution’”). Plaintiffs’ arguments as to the Article III standing of A.E.,
M.L., and D.C. are undisputed. Accordingly, this issue is not further addressed in this Order.
                                                                                                             Page 23 of 34
     Case 2:17-cv-04304-JAK-FFM Document 262 Filed 07/30/19 Page 24 of 34 Page ID
                                      #:9644
                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA


                                         CIVIL MINUTES – GENERAL

 Case No.      LA CV17-04304 JAK (FFMx)                                             Date     July 30, 2019
 Title         J.R. v. Oxnard School District, et al.

                2.       Application

                         a)      Requirements of Fed. R. Civ. P. 23(a)

                                 (1)      Numerosity

                                          (a)     Legal Standards

Fed. R. Civ. P. 23(a)(1) requires that a class must be “so numerous that joinder of all members is
impracticable.” “Impracticability does not mean impossibility, but only the difficulty or inconvenience of
joining all members of the class.” Harris v. Palm Springs Alpine Estates, Inc., 329 F.2d 909, 913-14 (9th
Cir. 1964). No specific number of members is needed to warrant a class action. Gen. Tel. Co. of the Nw.
v. Equal Employment Opportunity Comm'n, 446 U.S. 318, 330 (1980). “However, numerosity is
presumed where the plaintiff class contains forty or more members.” In re Cooper Cos. Inc. Sec. Litig.,
254 F.R.D. 628, 634 (C.D. Cal. 2009).

                                          (b)     Positions of the Parties

Plaintiffs rely on the evidence they presented in support of their first motion for class certification as to
numerosity, including the Declaration of Peter Leone (“Leone Decl.” (Dkt. 43)). Dkt. 233 at 25-26.17
Plaintiffs emphasize that the Order on the first motion for class certification (the “June 2018 Order” (Dkt.
128)) determined that the supporting declarations sufficiently supported the conclusion that the proposed
class -- the definition of which has not changed -- contained at least 40 members. Id. (citing Dkt. 128 at
12-13). Plaintiffs add that, in the interim, “Plaintiffs have provided eleven additional declarations
identifying more students with disabilities who had not, or still have not, received timely special education
assessments.” Id. at 26.

Defendants respond that the Leone Declaration, which comprises Plaintiffs’ core evidence in support of
numerosity, is outdated and no longer provides an adequate basis for estimating the size of the putative
class. Dkt. 252 at 20-22. Defendants explain that the Leone Declaration “relied on enrollment data from 3
to 5 years ago,” but the relevant statistics have changed materially in recent years. Id. at 21. Defendants
assert that the District recently experienced both a decrease in total student enrollment and an increase
in total special education enrollment, thus “suggest[ing] that the District has closed the purported ‘gap’
that Leone found in the District’s child find rates.” Id. at 21. The District now “estimates that approximately
12.8% of its student population is currently enrolled in special education programs,” which exceeds the
statewide baseline previously identified by Leone. Id. Defendants argue that “[a] more detailed analysis
than the one conducted by the Leone Declaration would need to be completed to actually determine
whether or not there are still under-identified students in the District.” Id. at 21-22. Defendants argue that,
even though the June 2018 Order found Leone’s opinions admissible at the time, his opinions are “based

17
   Based on a review of enrollment data from the 2014, 2015 and 2016 school years, Leone
stated that 10.3% to 10.8% of students statewide were enrolled in special education programs, but the
range within the District was lower, i.e., 8.5% to 9.4%. Leone Decl., Dkt. 43 ¶ 17. Leone opined that if the rates of
special education identification in the District were the same as the statewide identification rate, at least 200
additional students in the District would be enrolled in such services. Id. ¶¶ 18-19. Leone stated that 200 was a
low-end estimate because he did not consider the factors that apply to the District’s student population given its
demographic composition. Id. ¶¶ 19-20.
                                                                                                       Page 24 of 34
     Case 2:17-cv-04304-JAK-FFM Document 262 Filed 07/30/19 Page 25 of 34 Page ID
                                      #:9645
                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA


                                          CIVIL MINUTES – GENERAL

 Case No.      LA CV17-04304 JAK (FFMx)                                               Date     July 30, 2019
 Title         J.R. v. Oxnard School District, et al.

on outdated data” and “no[] longer reliable,” thus falling short of the standards for admissibility at this
juncture. Id.

Plaintiffs reply that the new data provided by Defendants18 “not only fails to contradict the Court’s prior
ruling, but actually supports a finding of numerosity.” Dkt. 256 at 4. They argue that the Declaration of
Katrina Madden (“Madden Decl.” (Dkt. 252-9)), submitted by Defendants,

         demonstrates that from December 2017, after the filing of the first motion for class
         certification, through December 2018, the District referred 322 children for evaluation,
         though it had referred only 87 the year prior, a 270% increase in the number of special
         education referrals. . . . Assuming that some number would have been referred in any
         event, the dramatic increase from 2017 to 2018 actually comprises roughly the minimum
         number of students (200) that Plaintiffs had asserted were being missed, and thus
         confirms the numbers of children impacted by the District’s failed child-find system.

Dkt. 256 at 4.

Plaintiffs next contend that Defendants’ submissions “confirm that an overwhelming number of students
are provided with a special education assessment and referral only after going through the SST process;
approximately one third of students are reported as first receiving an SST before being referred for
assessment.” Id. (citing Ex. A to Madden Decl. for the proposition that “736[19] of 2225 students received
at least one SST before referral”). Plaintiffs argue that “[w]hile these numbers demonstrate that
Defendants may have sought out children in response to this lawsuit, the District has not changed its
policies” -- and, even if it had, “such a change would squarely fall within the doctrine of voluntary
cessation.” Id. at 4, 4 n.2 (citing Bell v. City of Boise, 709 F.3d 890, 898 (9th Cir. 2013) for the proposition
that “[t]he voluntary cessation of challenged conduct does not ordinarily render a case moot because a
dismissal for mootness would permit a resumption of the challenged conduct as soon as the case is
dismissed”).

                                           (c)     Application

The Leone Declaration does not carry as much weight as it did at the time of the first motion for class
certification, when the statistics underlying Leone’s opinions were based on timelier data. However, the
Leone Declaration is not the only evidence presented as to numerosity of the proposed class.

Of particular relevance is the set of updated statistics submitted by Defendants in connection with the
Madden Declaration. See Ex. A to Madden Decl., Dkt. 252-9 at 6. The latest statistics, reported from
December 2018, demonstrate that more than 700 students were referred to special education by an SST



18
   Plaintiffs “accept for the sake of argument that such data is correct, but object to its use because this data was not
produced in response to document requests, is not available on the CDE dataquest page, and thus cannot be
verified by Plaintiffs.” Dkt. 256 at 4 n.1.
19
   Plaintiffs appear to have misread and/or mis-transcribed this figure from the exhibit -- although the difference is
not a material one. The exhibit refers to 735 students who received a referral through the SST process, not 736
students. See Dkt. 252-9 at 6.
                                                                                                          Page 25 of 34
     Case 2:17-cv-04304-JAK-FFM Document 262 Filed 07/30/19 Page 26 of 34 Page ID
                                      #:9646
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES – GENERAL

 Case No.     LA CV17-04304 JAK (FFMx)                                           Date    July 30, 2019
 Title        J.R. v. Oxnard School District, et al.

team.20 Id.; see also Madden Decl., Dkt. 252-9 ¶ 7. Through the Madden Declaration, the District
represents that sometimes it uses the SST process as an initial tool for struggling students, but that “often
[it] bypasses the SST process and moves toward assessments” right away. Madden Decl., Dkt. 252-9 ¶
8. As noted, Plaintiffs’ claims include that it violates the IDEA to delay full special education assessments
by way of the prereferral SST process, even when such assessments are ultimately completed. Although
the evidence presented through the Madden Declaration suggests that the SST process may not be used
uniformly, it also indicates that hundreds of students who require special education services were sent
first through the SST process. Such students would be putative class members. This supports a finding of
numerosity.

In addition, Plaintiffs have submitted several declarations of students who are putative class members in
connection with the current Motion for Class Certification and the previous ones. These declarations are
from students who were sent through the SST prereferral process and from those who were not identified
at all. The declarations also support the finding that the issues presented in this action concern a
substantial number of individuals.

For the foregoing reasons, there has been a sufficient showing of numerosity to support class
certification.

                                (2)     Commonality

                                        (a)     Legal Standards

Fed. R. Civ. P. 23(a)(2) provides that a class may be certified only if “there are questions of law or fact
common to the class.” Commonality requires a showing that “the class members have suffered the same
injury” and “does not mean merely that they have all suffered a violation of the same provision of law.”
Dukes, 564 U.S. at 349-50 (internal quotation marks omitted). The class claims must “depend upon a
common contention” that is “of such a nature that it is capable of classwide resolution – which means that
determination of its truth or falsity will resolve an issue that is central to the validity of each one of the
claims in one stroke.” Id. “What matters to class certification . . . is not the raising of common ‘questions’
-- even in droves -- but rather the capacity of a classwide proceeding to generate common answers apt to
drive the resolution of the litigation.” Id. For the purposes of commonality, “even a single common
question will do.” Id. at 359 (internal markings omitted).

“[C]ommonality cannot be determined without a precise understanding of the nature of the underlying
claims.” Parsons v. Ryan, 754 F.3d 657, 676 (9th Cir. 2014). In a civil-rights suit, “commonality is satisfied
where the lawsuit challenges a system-wide practice or policy that affects all of the putative class
members.” Armstrong, 275 F.3d at 868. “In such circumstance, individual factual differences among the
individual litigants or groups of litigants will not preclude a finding of commonality.” Id.




20
  This number rose dramatically from the time of the December 2017 report to the time of the one prepared in
December 2018. Thus, the data indicate the District’s use of the SST prereferral process has increased over time.
Compare Ex. A to Madden Decl., Dkt. 252-9 at 6 with Ex. B to Madden Decl., Dkt. 252-9 at 7.
                                                                                                   Page 26 of 34
   Case 2:17-cv-04304-JAK-FFM Document 262 Filed 07/30/19 Page 27 of 34 Page ID
                                    #:9647
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES – GENERAL

 Case No.     LA CV17-04304 JAK (FFMx)                                           Date    July 30, 2019
 Title        J.R. v. Oxnard School District, et al.


                                        (b)     Positions of the Parties

As with numerosity, Plaintiffs largely rely on their prior arguments as to commonality and the findings of
the June 2018 Order. Dkt. 233 at 26. Plaintiffs assert that they “continue to challenge the District’s
system-wide child find policies and procedures” and “continue to seek common, adequate procedures to
ensure that all those with suspected disabilities are identified and evaluated.” Id. at 27. They argue that,
as before, “[a]ll members of the proposed class have suffered the same injury this lawsuit seeks to
address: each has been denied educational opportunities by being subjected to the District’s ‘wait and
see’ policy—its failure to timely identify and assess students for any suspected disabilities.” Id. Plaintiffs
contend that the “systemic relief” proposed in the 4AC will “provide all parties ‘ . . . common answers apt
to drive the resolution of the litigation,’” thus supporting a finding of commonality. Id.

Defendants respond that the circumstances of the new proposed class representatives are sufficiently
different from those of the absent class members that a finding of commonality is unwarranted. In support
of this position Defendants argue: (i) “[t]here is no commonality between class representatives A.E. and
D.C. whom the District reasonably did not suspect as requiring special education services and class
members whom the district knows or suspects require special education services but has yet to find
them”; and (ii) “[t]here is no commonality between the broad class defined in the Fourth Amended
Complaint and M.L., who spent his formative years in Mexico and whose English language barrier, rather
than a learning disability, was the suspected hindrance to his academics.” Dkt. 252 at 22-24.

As to A.E. and D.C., Defendants assert that “[a]lthough both students experienced some difficulty in
academics or behavior, both students improved their academics and behavior without an assessment” --
and neither is a student with suspected disabilities. Id. at 22. Defendants state that both A.E. and D.C.
“express[] [themselves] well verbally and in writing.” Id. at 23. They provide evidence that A.E. transferred
schools repeatedly since the first grade and “spent an entire year in Mexico with no formal schooling”
immediately prior to enrolling at Haydoc. Id. at 16 (citations omitted). They assert that, despite these
many changes, D.C. is “academically capable,” and “[t]eachers describe his ability to communicate and
write is far above many of his classmates.” Id. at 17 (citations omitted). Defendants provide evidence that
A.E.’s grades dramatically improved without a special education intervention -- and that his academic
difficulties were “in part . . . the result of him needing glasses.” Id. at 17-18 (citations omitted). Defendants
also offer declaration testimony that “[t]eachers at no point suspected him of needing special education
services.” Id. at 18 (citations omitted).

Similarly, D.C. presented certain behavioral issues, but her “teachers and administrators had no
suspicions that she required special education services.” Id. at 15-16 (citations omitted). Defendants
present declarations stating that “her defiance is not uncommon for a middle school girl,” and that her
parent “does not consider [her] aggressive.” Id. at 15 (citations omitted). Defendants assert that “D.C.’s
behavior also improved significantly after she executed a Behavior Contract that required her to receive
progress reports from her teachers on a regular basis,” and that she “has shown that she is motived to
graduate middle school” and “made concerted efforts to make up missed work.” Id. at 16 (citations
omitted). Both her behavior and her grades improved without a special education intervention. Id.
(citations omitted). Defendants also emphasize certain issues with respect to D.C.’s parent’s alleged
request for a special education assessment. Id. at 16, 23. Defendants assert that “[a]lthough [D.C.’s]
parent claims that she sent a fax requesting an assessment, no one at the Driffil Elementary main office
                                                                                                   Page 27 of 34
   Case 2:17-cv-04304-JAK-FFM Document 262 Filed 07/30/19 Page 28 of 34 Page ID
                                    #:9648
                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA


                                          CIVIL MINUTES – GENERAL

 Case No.      LA CV17-04304 JAK (FFMx)                                              Date     July 30, 2019
 Title         J.R. v. Oxnard School District, et al.

received or saw the faxed request, which was purportedly sent after business hours.” Id. at 16 (citations
omitted). Defendants add that “D.C.’s parent did not inquire or confirm with anyone in the main office
regarding whether the fax that she allegedly sent was received.” Id. (citations omitted).

As to M.L., Defendants emphasize that he “spent his formative educational years in Mexico,” and for this
reason “school staff believed that [his] academic challenges were due to a language barrier rather than a
learning disability.” Id. at 19 (citations omitted). Defendants also note that M.L. earned “good grades”
during his schooling in Mexico. Id. at 18 (citations omitted). Defendants also explain that “[s]chool staff
expended great efforts to communicate with [M.L.’s] parents,” but had difficulty establishing and retaining
consistent contact. Id. at 19. Defendants assert that M.L.’s parents requested an SST in late 2017 but
failed to show up for the meeting as scheduled. Id. at 18 (citations omitted). Defendants add that “school
staff called and left messages with M.L.’s parents, and made two visits to the last known address of the
family home” -- only to learn that the family had moved and changed phone numbers. Id. (citations
omitted). Defendants state that M.L.’s parents did not attend an SST until approximately one year after
the initial scheduled meeting “and only after several attempts by school staff to contact them.” Id.
(citations omitted). Defendants argue that the combination of these circumstances, and M.L.’s “status as
an ELL [English Language Learner] students” render his claims distinct from those of the absent class
members. Id. at 24.

Plaintiffs address these arguments of Defendants in the “typicality” prong of the class certification inquiry.
They note that it is the District-wide policies -- not the particular backgrounds of Plaintiffs and the putative
class -- that provide the basis for the common issues to be resolved. Plaintiffs explain that “[t]he District
has neither disavowed nor shown that it has changed the policies it has so staunchly defended since the
first class certification motion,” and contend that “[t]he District’s continued robust legal defense of its
District-wide policies confirms that there are common issues of law for the Court to address.” Dkt. 256 at
5. They add that “[t]hese are the same polices that OAH repeatedly found to violate the law, and to do so
in a systemic manner.”21 Id. at 6. Plaintiffs emphasize the determination of the June 2018 Order that the
commonality requirement had been satisfied, and assert that there has been no material change in the
premise of the lawsuit that would warrant a different conclusion. Id. at 5.

                                          (c)      Application

The determinations of the June 2018 Order on this prong of the certification analysis continue to have
force. A core common question underlies this action: Are the District’s Child Find policies and
procedures, including the District’s SST prereferral process and its alleged “wait and see” approach,
sufficient under the IDEA? Or have the District’s policies and procedures caused it to fail to meet its Child
Find obligations to timely identify and assess students for suspected disabilities? If Plaintiffs were to
prevail, these issues are amenable to common resolution through the class-wide injunctive relief sought,
i.e., a reshaping of the Districts’ Child Find policies and procedures to facilitate prompt and thorough
identification and evaluation of students with suspected disabilities. Thus, the class claims both raise
common questions and have “the capacity . . . to generate common answers apt to drive the resolution of
the litigation.” Dukes, 564 U.S. at 350. The commonality underlying this action extends far beyond a mere

21
   Specifically, Plaintiffs note that “OAH has issued decisions for current and former Plaintiffs in this case on no
fewer than five occasions in the last two and half years, in each instance finding that the District’s ‘wait and see’
approach to identifying and evaluating students for special education violates the law.” Dkt. 256 at 6.
                                                                                                         Page 28 of 34
   Case 2:17-cv-04304-JAK-FFM Document 262 Filed 07/30/19 Page 29 of 34 Page ID
                                    #:9649
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.     LA CV17-04304 JAK (FFMx)                                       Date    July 30, 2019
 Title        J.R. v. Oxnard School District, et al.

“violation of the same provision of law.” Id.

As in Parsons, it would be a misreading of the complaint to characterize the class claims as “little more
than an aggregation of many claims of individual mistreatment.” 754 F.3d at 676. Rather, the class claims
challenge specific policies and procedures of general applicability within the District and the alleged risk
of harm those policies and procedures pose to all schoolchildren subject to them. The Ninth Circuit has
found claims of this nature sufficient to satisfy commonality, including post-Wal-Mart. See, e.g., Parsons,
754 F.3d at 684 (“A clear line of precedent, stretching back long before Wal-Mart and unquestionably
continuing past it, firmly establishes that when inmates provide sufficient evidence of systemic and
centralized policies or practices in a prison system that allegedly expose all inmates in that system to a
substantial risk of serious future harm, Rule 23(a)(2) is satisfied.”).

An assessment of the evidence as to the new proposed class representatives does not warrant a different
outcome as to the commonality requirement than that stated in the June 2018 Order. As before,

         Plaintiffs do not propose an adjudication of every alleged failure to satisfy Child Find
         obligations on a case-by-case basis, including as to the condition of the student. Rather,
         they challenge system-wide policies and procedures that allegedly harm all putative class
         members. They seek common, adequate procedures to ensure that all of those who
         qualify are evaluated.

Dkt. 128 at 13. As with the prior proposed class representatives, and as in Armstrong, the “individual
factual differences among the individual litigants” do not go sufficiently to the core of the common
questions or common answers inherent in the class claims so as to preclude a finding of commonality. Id.
at 14; Armstrong, 275 F.3d at 868.

For the foregoing reasons, as well as those stated in the June 2018 Order, the commonality requirement
has been satisfied.

                               (3)     Typicality

                                       (a)      Legal Standards

Fed. R. Civ. P. 23(a)(3) requires that the “claims or defense of the representative parties” be “typical of
the claims or defenses of the class.” This requirement is met if the “representative claims are ‘typical,’”
i.e., “if they are reasonably co-extensive with those of absent class members.” Hanlon v. Chrysler Corp.,
150 F.3d 1011, 1020 (9th Cir. 1998). Representative claims “need not be substantially identical.” Id. The
test of typicality is “whether other members have the same or similar injury, whether the action is based
on conduct which is not unique to the named plaintiffs, and whether other class members have been
injured by the same course of conduct.” Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992).

The commonality and typicality requirements of 23(a) tend to merge. See Dukes, 564 U.S. at 349 n.5
(“Both serve as guideposts for determining whether under the particular circumstances maintenance of a
class action is economical and whether the named plaintiff’s claim and the class claims are so
interrelated that the interests of the class members will be fairly and adequately protected in their
absence.”).
                                                                                               Page 29 of 34
   Case 2:17-cv-04304-JAK-FFM Document 262 Filed 07/30/19 Page 30 of 34 Page ID
                                    #:9650
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES – GENERAL

 Case No.     LA CV17-04304 JAK (FFMx)                                           Date    July 30, 2019
 Title        J.R. v. Oxnard School District, et al.


                                        (b)     Positions of the Parties

As to typicality, Plaintiffs again argue that the determinations of the June 2018 Order should stand. Dkt.
233 at 28. Plaintiffs contend that, as with the previous proposed class representatives, the claims of A.E.,
D.C., and M.L. “mirror[] those of the putative class members because, ‘although each of them exhibited
signs of disability and had ongoing and severe problems at school, none was evaluated adequately or in
a timely manner.’” Id. (quoting Dkt. 128 at 15). Plaintiffs assert that A.E., D.C., and M.L. “[a]ll exhibited
signs of disability that should have prompted District staff to refer them for an assessment—whether
those signs involved poor grades, classroom behavior, parent suspicion, or any combination thereof—yet
none were adequately evaluated by the District in a timely manner.” Id. Therefore, Plaintiffs conclude the
new proposed class representatives “share the same injury as members of the proposed class” and,
accordingly, meet the typicality requirement of Fed. R. Civ. P. 23(a). Id.

Defendants’ arguments as to typicality largely repeat those they made on commonality. They emphasize
the unique and unusual facts tied to the claims of A.E., D.C., and M.L. and, on that basis, contend that the
proposed class representatives are differently situated than the absent class members whom they seek
to represent. Dkt. 25 at 25. Defendants again contend that “the preponderance of the evidence shows
that A.E. and D.C. are intelligent students who respond to standard consequences for poor grades or bad
behavior,” and that A.E.’s situation is particularly non-standard because “simply getting him evaluated for
glasses helped him improve his grades and his attention in the classroom.” Id. Defendants also contend,
again, that “[t]o the extent that M.L. has a recognized injury, that injury stems a tension between his status
as an ELL student who spent his formative years in Mexico and a potential suspicion of a learning
disability,” and that “[t]his tension is not typical to that of the proposed class members.” Id.

Plaintiffs reply that, “[a]lthough the District spends much of its brief attacking the merits of the three new
Plaintiffs’ claims, the District’s own actions both pre- and post-filing demonstrate the typicality of these
three Plaintiffs’ claims,” in that it has now agreed to assess each. Dkt. 256 at 7-8. Plaintiffs add that “[i]t is
also undisputed that both A.E. and D.C.’s parents made requests for evaluations and that the District
followed their standard policy in response to the parent request that they acknowledge receiving (A.E.),
which was to hold an SST meeting rather than conduct a special education evaluation.” Id. at 9 (citation
omitted). Plaintiffs further note that the SST and ultimate assessment plan of A.E. both indicate certain
“disability-related flags,” and that the screenings of D.C. and M.L. by Plaintiffs’ expert, Dr. Flores,
revealed “enough concern to merit an evaluation,” including some deficiencies “so obvious” in M.L.’s
screening that “they should have been flagged by his school staff.” Id. Plaintiffs highlight that the
testimony by Dr. Flores remains unaddressed and unrebutted by Defendants.

Plaintiffs also argue that the challenges to the typicality of M.L.’s claims are meritless, given his
continued, severe struggles in school over the course of several years in the District -- which could not
reasonably be attributed only to a language barrier. Id. at 10. Plaintiffs emphasize that M.L. was still
unable to read after nearly four years as a student in the District, and that he “scored at the first percentile
in math in February 2019, despite being given extended time on the test.” Id. (citations omitted). Plaintiffs
also point out that 2018 SST notes as to M.L. state that he “prefers to speak in English.” Id. (citation
omitted). Plaintiffs contend that “[a]ny assumptions . . . that this catastrophic failure is all attributable to
where he went to school in his younger years actually demonstrates the problem and District staffs’
inability to identify clear disability-related flags for its many students who have been educated in both
                                                                                                    Page 30 of 34
   Case 2:17-cv-04304-JAK-FFM Document 262 Filed 07/30/19 Page 31 of 34 Page ID
                                    #:9651
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES – GENERAL

 Case No.     LA CV17-04304 JAK (FFMx)                                           Date    July 30, 2019
 Title        J.R. v. Oxnard School District, et al.

Mexico and the United States, or who are English Language Learners.” Id. Plaintiffs further represent that
“more than 50% of the District’s students are ELL, and thus M.L. is entirely typical of this population.” Id.
at 10-11 (citation omitted). Finally, Plaintiffs contend that the assessment process can be specifically
designed to “parse out whether it is truly a language acquisition issue or some other disability-related
barrier to learning,” and that a student’s ELL status in no way undercuts the District’s Child Find
obligations. Id.

                                        (c)     Application

As noted, Defendants have raised certain purported peculiarities as to the factual bases of the claims of
A.E., D.C., and M.L., and contend that they preclude a finding of typicality. However, representative
claims “need not be substantially identical” to satisfy the typicality requirement. Hanlon, 150 F.3d at 1020.
Indeed, some factual differences among representative claims are to be expected. This does not present
a problem, provided that the representative claims remain “reasonably co-extensive with those of absent
class members.” Id.

The factual distinctions identified by Defendants do not warrant a denial of class certification. Defendants
identify certain indicia of the academic capabilities of A.E. and D.C., and then assert that they do not
consider A.E. and D.C. to be students with potential disabilities. As to whether the typicality element is
satisfied, this argument is not persuasive. First, disabilities covered under the IDEA can vary in
seriousness and manifestation. However, this does not alter the responsibility of the District to identify
and assess affected students. That a suspected disability does not bar all academic and related
functioning, does not excuse a failure to identify and/or assess it. Further, it is likely that the proposed
class will include students whose conditions cover a range of potential disabilities. Therefore, it could well
be valuable to have a similar range among the named Plaintiffs.22

Second, the District’s agreement to assess all three proposed class representatives, subsequent to the
filing of the 4AC and the Motion for Class Certification, is not consistent with its insistence that A.E. and
D.C. do not have any suspected disabilities that warrant assessment. See Ex. B-D to Declaration of
Shawna Parks, Dkt. 240-1 at 38-51; Ex. C-E to Declaration of Shawna Parks, Dkt. 256-1 at 21-34. The
opinion of Dr. Flores also supports the contention that D.C.’s behavior raises sufficient disability-related
flags, including those of a language-based learning disability, that a full assessment is warranted.
Declaration of Carlos Flores (“Flores Decl.”), Dkt. 233-6 ¶¶ 2, 8; Ex. D to Flores Decl., Dkt. 233-6 at
19-20. The declaration testimony of T.L., A.E.’s mother, that “[o]ne of A.E.’s teachers told [her] that [she]
should request [a] special education assessment for A.E.” also conflicts with the District’s contention, as
does the magnitude of the shortcomings in A.E.’s initial academic performance. Declaration of T.L. (“T.L.
Decl.”), Dkt. 233-3 ¶¶ 5-6; Ex. A to T.L. Decl., Dkt. 233-3 at 5; see also Ex. E to Declaration of Shawna
Parks, Dkt. 256-1 at 34 (listing “referral source” on A.E.’s assessment plan as “[o]ther school / district
personnel”).

Similarly, the argument that M.L.’s claims are not typical of those of the putative class because M.L. is an
ELL student lacks force. First, more than half of the student body in the District has ELL status. Ex. A to

22
   The District’s SST prereferral process and alleged “wait and see” approach have been applied to students with a
range of suspected disabilities. However, this range does not interfere with the common injury, common questions
or common answers at issue in this action.
                                                                                                    Page 31 of 34
   Case 2:17-cv-04304-JAK-FFM Document 262 Filed 07/30/19 Page 32 of 34 Page ID
                                    #:9652
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.     LA CV17-04304 JAK (FFMx)                                         Date    July 30, 2019
 Title        J.R. v. Oxnard School District, et al.

Declaration of Shawna Parks, Dkt. 40 at 12. Thus, M.L.’s ELL status does not distinguish him from the
absent class members. Second, one of the purposes of an assessment is to disaggregate the effects of a
potential disability from those of a language barrier. An assessment is appropriate and necessary
independent of whether there is a language barrier.

Like the claims of the previous proposed class representatives, those of A.E., D.C., and M.L. all arise
from the alleged inadequate Child Find policies and procedures of the District. Like the evidence as to the
previous proposed class representatives, A.E., D.C., and M.L. each exhibited signs of disability and had
ongoing and severe problems at school, but none was evaluated adequately or in a timely manner. Thus,
the conclusions of the June 2018 Order stand. As before, “these experiences mirror those of the putative
class members under the class definition, [and] the typicality requirement is met.” Dkt. 128 at 15.

                               (4)     Adequacy of Representation

                                       (a)     Legal Standards

Rule 23(a)(4) requires that the “representative parties will fairly and adequately protect the interests of the
class.” Fed. R. Civ. P. 23(a)(4). “Resolution of two questions determines legal adequacy: (1) do the
named plaintiffs and their counsel have any conflicts of interest with other class members and (2) will the
named plaintiffs and their counsel prosecute the action vigorously on behalf of the class?” Hanlon, 150
F.3d at 1020. “Adequate representation depends on, among other factors, an absence of antagonism
between representatives and absentees, and a sharing of interest between representatives and
absentees.” Ellis v. Costco Wholesale Corp., 657 F.3d 970, 985 (9th Cir. 2011).

                                       (b)     Application

As Plaintiffs note, the guardian ad litem for each proposed class representative submitted a declaration in
connection with the Motion for Class Certification “that demonstrate[s] their readiness and willingness to
represent the class.” Dkt. 256 at 11 (citing Declaration of E.E., Dkt. 233-5; Declaration of T.L., Dkt. 233-3;
Declaration of M.L., Dkt. 233-4). In addition, there is no indication of any conflict of interest or antagonism
between the proposed class representatives and the absent class members. Moreover, there is a
sufficient unity of interests between the proposed class representatives and the absent class members to
warrant a finding of adequacy.

The conclusion is the same as to proposed class counsel. Those counsel have vigorously prosecuted this
action throughout the two years that it has been pending. Plaintiffs assert that the proposed class counsel
“have substantial experience handling class actions and complex litigation, . . . are well versed in
disability and education law, and . . . have sufficient resources to vigorously prosecute this case” -- and
the declarations submitted by counsel provide evidentiary support for each of these contentions. Dkt. 233
at 29; Declaration of Shawna Parks, Dkt. 152 ¶¶ 3-23; Declaration of Janeen Steel, Dkt. 151 ¶¶ 4-21;
Declaration of Stuart Seaborn, Dkt. 153 ¶¶ 3-14.

Defendants have not provided a basis to contest the adequacy of representation of either the proposed
class representatives or the proposed class counsel.

For the foregoing reasons, the adequacy of representation requirement has been satisfied.
                                                                                                 Page 32 of 34
     Case 2:17-cv-04304-JAK-FFM Document 262 Filed 07/30/19 Page 33 of 34 Page ID
                                      #:9653
                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA


                                         CIVIL MINUTES – GENERAL

 Case No.      LA CV17-04304 JAK (FFMx)                                             Date     July 30, 2019
 Title         J.R. v. Oxnard School District, et al.


                3.       Requirements of Fed. R. Civ. P. 23(b)(2)

                         a)      Legal Standards

Rule 23(b)(2) requires that “the party opposing the class has acted or refused to act on grounds that apply
generally to the class, so that final injunctive relief or corresponding declaratory relief is appropriate
respecting the class as a whole.” “[T]he primary role of this provision has always been the certification of
civil rights class actions.” Parsons, 754 F.3d at 686 (citing Amchem Prods., Inc. v. Windsor, 521 U.S. 591,
614 (1997)); see also Walters v. Reno, 145 F.3d 1032, 1047 (9th Cir. 1998) (“As the Advisory Committee
Notes explain, Rule 23(b)(2) was adopted in order to permit the prosecution of civil rights actions.”); Baby
Neal for & by Kanter v. Casey, 43 F.3d 48, 64 (3d Cir. 1994) (“The writers of Rule 23 intended that
subsection (b)(2) foster institutional reform by facilitating suits that challenge widespread rights violations
of people who are individually unable to vindicate their own rights.”).

The requirement of Rule 23(b)(2) is “unquestionably satisfied when members of a putative class seek
uniform injunctive or declaratory relief from policies or practices that are generally applicable to the class
as a whole.” Parsons, 754 F.3d at 688; accord Rodriguez v. Hayes, 591 F.3d 1105, 1125 (9th Cir. 2010).
“The fact that some class members may have suffered no injury or different injuries from the challenged
practice does not prevent the class from meeting the requirements of Rule 23(b)(2).” Rodriguez, 591 F.3d
at 1125.

                         b)      Application

As stated in the prior order as to the first motion for class certification in this action,

         Defendants do not argue that the standards of Fed. R. Civ. P. 23(b)(2) have not been
         satisfied. Plaintiffs challenge the policies and practices regarding identifying, locating and
         evaluating students with disabilities. These are issues that apply to all class members.
         Consequently, injunctive and/or declaratory relief can properly address them. See
         Parsons, 754 F.3d at 689 (“Contrary to the defendants’ assertion that each inmate’s
         alleged injury is amenable only to individualized remedy, every inmate in the proposed
         class is allegedly suffering the same (or at least a similar) injury and that injury can be
         alleviated for every class member by uniform changes in statewide [prison] policy and
         practice”).

Dkt. 128 at 16. No aspect of this analysis has changed. Accordingly, the standards of Fed. R. Civ. P.
23(b)(2) have been satisfied.

                                                  *       *       *

For the foregoing reasons, the Motion for Class Certification is GRANTED.23

23
   In their opposition to the Motion for Class Certification, Defendants also argue that “the proposed class
representatives must first exhaust administrative remedies before asserting their claims in this court,” and that “PLN
lacks standing to assert claims for injunctive relief on behalf of the class.” Dkt. 252 at 26-28. Because these
                                                                                                       Page 33 of 34
     Case 2:17-cv-04304-JAK-FFM Document 262 Filed 07/30/19 Page 34 of 34 Page ID
                                      #:9654
                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA


                                         CIVIL MINUTES – GENERAL

 Case No.      LA CV17-04304 JAK (FFMx)                                             Date     July 30, 2019
 Title         J.R. v. Oxnard School District, et al.

V.       Conclusion

For the reasons stated in this Order, the Motion for Class Certification is GRANTED, and the Motion to
Dismiss is GRANTED IN PART AND DENIED IN PART.


IT IS SO ORDERED.

                                                                                                       :

                                                                Initials of Preparer    ak




arguments were also raised in the briefing on the Motion to Dismiss, they have been discussed in the previous
section. Neither changes the outcome as to class certification. As noted, there is a sufficient basis on which to
excuse exhaustion of the class claims. In addition, because PLN is not a proposed class representative, and there is
no dispute that the three proposed class representatives have Article III standing, the standing of PLN to bring class
claims for injunctive relief is not material to the outcome of the Motion for Class Certification.
                                                                                                       Page 34 of 34
